Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 1 of 58 PageID #:634




                      Exhibit D
     Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 2 of 58 PageID #:635



                        ILLINOIS STATE BOARD OF.EDUCATION
                          IMPARTIAL DUE PROCESS HEARING



E. V. ,

          Student,
                                                        Case No: 2017-0501
V.
                                                        Kathleen C. Fuhrmann, Impartial Hearing Officer
City of Chicago SD 299,

          School District.




                           FINAL DETERMINATION AND ORDER


                                                 JURISDICTION

          The undersigned has subject matter jurisdiction over this matter pursuant to the
Individuals with Disabilities Education Act (IDEA), 20 U.S.C. §1400 et seq. and the Illinois
School Code, 105 ILCS 5/14/8.02a et seq.                    The personal jurisdiction in this matter of the
undersigned is limited to the parties to this matter, specifically Student, Mother, Father, and the
City of Chicago School District 29. The standard of proof in impartial hearings under the IDEA
is a preponderance of the evidence. 20 U.S.C. § 1415(i)(2)(C)(iii). Under this standard, the
party seeking relief must establish that the fact sought to be proved is more probable than not.


BACKGROUND

          Petitioners 1 are the parents of E.V. ("Student"), a twelve -year-old student with a
disability.     Student is a seventh-grade student enrolled in the cluster program at Talcott
Elementary School ("Talcott") as a student eligible for special education and related services
under the diagnosis of Autism.              Respondent is City of Chicago Public School District 299
("District").

1
 See Appendix I for the p ersonal identification information of all persons identified by title, role or relationship
within the text of this decision.
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 3 of 58 PageID #:636



       Currently, the March 28, 2016 IEP is in effect for Student. According to the March 28,
2016 IEP, Student receives specialized instruction in English Language Arts, Mathematics,
Biological and Physical Sciences, Social Sciences as direct special education services m a
separate classroom setting for 1420 minutes per week. Student receives direct social work
services in a separate setting for 15 minutes per week.     In addition, Student' s IEP includes
consultative services for the Student' s special education teacher from the nurse (15 minutes per
quarter), speech pathologist (30 minutes per quarter) and social worker (15 minutes per month).
Student' s IEP provides for accommodations and modifications in academics (English Language
Arts, Mathematics, Biology and Physical Science, Social Studies, Art, Music, general education
classroom and hallway, and physical education areas, including paraprofessional support,
functional behavior analysis ("FBA") and behavior intervention plan ("BIP"), social emotional
support and speech/language support. The Student currently attends Talcott.
       The due process complaint in this matter arises out of the District's failure to respond to
Student' s mother' s repeated requests for assistance with his increasingly escalating needs, as
demonstrated by Student's struggles with communication and episodes of aggression. Parents
assert that District' s failed to response to Student's needs by failing to develop an appropriate
individualized educational plan ("IEP") and failed to provide an appropriate educational
placement. Parents assert that District failed to timely convene an IEP meeting and triennial
evaluation during the 2016-2017 school year, violated procedural requirements and denied
Parents participation in the development of Student' s IEPs by failing to provide Spanish
language interpretation and translation services. Parent     Parents assert that because of these
failures, the District has denied Student a free appropriate public education ("FAPE") since
October 3, 2016.
       The District denies these allegations and asserts that at all times relevant Student was
provided a FAPE, and that the IEPs generated for Student were reasonably calculated to allow
Student to make appropriate progress. District asserts that it made several attempts to contact
Parents and to hold meetings and schedule evaluations, but the Parents were unresponsive to the
school. After February 16, 2017, the Parents refused to return Student to school, thus hindering
the District' s ability to evaluate the Student. District asserts that Chopin Elementary School
serves a diverse community of students and several Chopin staff members regularly serve as
interpreters at meetings.

                                                                                                 2
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 4 of 58 PageID #:637



         Parents are seeking placement of Student at Laureate Day School, a therapeutic day
school    at   District   expense,   reimbursement   for   independent   educational   evaluations
(psychological, social work, speech and language, assistive technology, and functional
behavioral assessment) an order requiring an appropriate behavior intervention plan to address
Student's aggressive and frustration behaviors and compensatory education including in-home
Applied Behavior Analysis ("ABA") therapy 15 hours per week for six months, weekly speech
therapy for 40 minutes per week for six months, weekly academic tutoring (two hours per week
- one for reading and one for math) for six months; round-trip transportation to access ordered
compensatory education services not provided in the home, and fifteen (15) sessions of parent
behavioral training for Parents.     Parents seek an order requiring the District to provide an
interpreter with training specific to interpretation at IEP meetings and translation of Student's
key special education documents including IEPS, evaluation reports, notices, consent forms and
progress reports. Parents also requested any other relief deemed appropriate by the Impartial
Hearing Officer.
         District seeks findings that its evaluations of Student were appropriate and that they
provided the Student with a F APE at all relevant times. The District requests the denial of all
relief requested by Parents.
         Petitioners have been represented by Melanie Grant, Esq. and Margie Wakelin, Esq. , of
Equip for Equality, Inc.       District has been represented by their counsel, Katie Ilijic, Esq.
throughout this matter. This Hearing Officer was appointed to preside over this case on July 3,
2017.
         On June 29, 2017, Petitioners filed a Due Process Compliant ("Complaint") against the
Chicago Public School District #299 ("District") pursuant to the Individuals with Disabilities
Education Act ("IDEA"). District filed its Response to the Parents' Due Process Complaint
Notice on July 11 , 2017. The Rights of Parties Related To Hearings, Preliminary Order, and
Standing Order were issued on July 5, 3027 and sent to the parties with a letter of introduction
and Hearing Process Guidelines memorandum by the undersigned. On July 11 , 2017, during the
initial status conference, the parties agreed to participate in mediation services and anticipated
that the mediation session would not be completed until the week of August 14, 2107. A Status
Order and Notice of Prehearing Conference were issued on July 11 , 2017.



                                                                                                 3
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 5 of 58 PageID #:638



        The parties participated in mediation on August 15, 2017. The parties, however, did not
reach an agreement.
        The parties' prehearing disclosures were timely filed in this matter (District's on August
14, 2017 and Parents' on August 21 , 2017).      On August 22, 2017, Parents filed a joint motion
for continuance and extension of the 45-day decision deadline to October 23 , 2017 enable the
parties to complete the hearing as scheduled and which would allow adequate time for the
hearing officer to issue a decision after the hearing.       On August 22, 2017, a prehearing
conference was held in the above matter. The following parties participated in the conference
with the undersigned: Melanie Grant, Esq. and Margie Wakelin, Esq. for Parents/Petitioners;
and, Kaitlin Ilijic, Esq. for District/Respondent.   A Prehearing Report and Order was issued on
August 24, 2017 and an Amended Prehearing Report and Order was issued on September 19,
2017.
        On September 15, 2017, the parties filed a Joint Motion for Continuance. An order
Granting Continuance was issued on September 19, 2017 which extended the 45- day decision
deadline to November 24, 2017.
        On October 21 , 2017, District filed a Motion to Continue the Hearing.           Parents'
responded in writing to this motion pursuant to the briefing schedule established during a status
conference call convened on October 20, 2017 to discuss the District' s request for continuance of
the hearing and establish a briefing schedule.        On October 31 , 2017, an Order Denying
Continuance was issued.
        The hearing in this matter was convened at Talcott Elementary School, 1840 W. Ohio
Street, Chicago, Illinois on November 8, 13, and 14, 2017 and at Chopin Elementary School,
2450 W. Rice Street, Chicago, Illinois on November 9 and 10, 2017. The hearing was closed.
Ms. H            was present at the hearing for all but the last half day of hearing with her
attorneys, Melanie Grant, Esq. and Margie Wakelin, Esq. of Equip for Equality. In addition,
Equip for Equality legal interns, Jaclyn Ellwein participated in the hearing on November 10,
2017 and Eleanor Kittilstad participated in the hearing on November 10 and 13, 2017. District
was represented by Kaitlin Ilijic, Esq. , with Elizabeth Wagman, Esq. and Lucille Blackburn, Esq.
(on November 10, 3017 only) assisting at the hearing.          Spanish interpreter services were
provided by Atlas Language Services of Chicago, Illinois with Linda Azpilcueta interpreting on
November 8, 13, and 14, 2017 and Sylvia Escarcega interpreting on November 9, and 10, 2017.

                                                                                                4
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 6 of 58 PageID #:639



Karen Fatigato, Certified Shorthand Reporter, of McCorkle Litigation Services, Inc. of Chicago,
Illinois was the court reporter for this hearing.
       The following persons testified in this matter: Mother, Father, Selma Martinez, BCBA,
Susan Willeford, special education teacher, Lourdes Lonergan, of DuPage Federation on Human
Resources ("LL"), Bridget Squitieri, special education teacher, Calvin Hardy, paraprofessional,
Holly Delgada, speech language pathologist, Della Richards, District Representative, Georgine
Giankopoulos, case manager, John McNulty, former Assistant Principal, Margaret Montejano,
occupational therapist, Stephanie Thompson, speech language pathologist,             Nicole Preucil,
school social worker, Frederick Williams, Principal, Vasiliki Bilitsis, speech language
pathologist, Leticia Hernandez, school social worker, Rachel Raymond, occupational therapist,
Anna Ware, speech language pathologist, Kylie Kosmacek, District Manager Autism and
Behavioral Health Team, Dr. Hector Machabanski, clinical psychologist, Megan Wallace,
District Representative and Noel Schecter, school psychologist. Hearing Officer Exhibits IHO A
to S were admitted into evidence.      Joint exhibits JE 1-1 to 25, JE 2-1 to 13, JE 3-1 to 6, JE 4- 1
to 20, JE 9-1 to 3, JE 10- 1 to, JE 11-1 to 2, JE 12 - 1, JE 13 - 1 to 3, JE 14-1 , JE 1 - 1 to 5, JE
16 - 1 to 33 , JE 18 - 1 to 4, JE 19- 1 to 2, JE 20-1 to 3, JE 21-1 to 4, JE 23- 1 to 5, JE 24-1 to 2,
JE 25-1, JE 27-1, JE 29-1 to 2, JE 30-1 to 6, JE 31-1 to 32, JE 32- 1 to 2, JE 33 -1 to 33, JE 34-1
to 22, JE 37-1 to 37, JE 40-1 to 25, JE 41-1 to 12, JE 42-1 to 11 , JE 49-1 to 3, JE 52-1 to 3, JE
53-1 to 5, JE 54-1 to 8, JE 55- 1 to 2, JE 57-1 to 6, JE 58-1 to 2, JE 59-1 to 3, JE 60-1 to 10 were
admitted into evidence. Parents' exhibits P 6 - 1, P 7- 1 to 4, P 8-1 , P 9-1 , P 10-1, Pl 1-1 to 6, P
12- 1, P 15- 1 to 2, P 16-1 to 3, P 18-1 to 2, P 19-1 , P 20-1 to 6, P 21-1 to 20, P 22- 1 to 28 were
admitted into evidence. District's exhibits R 1-1 to 53 , R2-1 to 28, and R 3-1 to 2 were admitted
into evidence.    The hearing officer took judicial notice of the Chicago Public School Board
Procedure manual pages 11 , and 87.         The parties originally planned to present oral closing
arguments and presented points of authority documents in support of their respective cases,
however due to time constraints the hearing closed on November 14, 2017 and the parties were
given until 12:59 p.m. on November 16, 2107 to submit written closing argument and points of
authority.   Both parties timely provided the same and they were included in the record as
Hearing Officer Exhibits T (District's closing) and U (Parents' Closing Argument and Points of
Authority and Parents' Memorandum of Closing Argument). The 45-day decision deadline is
November 24, 2017, which is also the decision deadline pursuant to 105 ILSC 5/14-8.02a(g-55).

                                                                                                     5
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 7 of 58 PageID #:640



       No transcript was issued prior to the date of this decision. The testimony referenced
below is based on the undersigned's written hearing notes and memory. In rendering this
decision, the undersigned has considered all documents entered into evidence, testimony of the
witnesses, the parties' written closing arguments, memorandum and points of authority.


                                ISSUES TO BE DETERMINED

       The issues to be determined are:
       a. Whether District 299 violated E.V. ' s right to a FAPE by failing to convene an IEP
            meeting from October 3, 2016 to the present;
       b. Whether District 299 violated E. V. ' s right to a FAPE by failing to conduct
            appropriate evaluations from October 3, 2016 to the present;
       c. Whether District 299 violated E.V. ' s right to a FAPE by failing to provide E.V. with
            an appropriate behavior intervention plan with appropriate positive behavioral
            interventions and supports, including a systematic data-driven behavior program from
            March 28, 2016 to the present;
       d. Whether District 299 violated E.V.'s right to a FAPE by failing to provide E.V. with
            an appropriate individualized education program reasonably calculated to make
            meaningful progress from March 28, 2016 to the present, including specific goals,
            accommodations, related services, and behavioral supports;
       e. Whether District 299 violated E.V. ' s right to a FAPE by failing to provide E.V. with
            any educational services from February 16, 2017 to the present;
       f.   Whether District 299 violated E.V.'s right to a FAPE by failing to allow E.V.'s
            parents to meaningfully participate in the IEP process by failing to provide them with
            qualified interpreters from March 28, 2016 to the present; and
       g. Whether District 299 violated E.V.'s right to a FAPE by failing to allow E.V.' s
            parents to participate in the IEP process by failing to provide them with translated
            special education documents, including IEPs, evaluation reports, notices, consents,
            and excusal forms from March 28, 2016 to the present.




                                                                                                6
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 8 of 58 PageID #:641



       Parents request the following as prospective relief:

       1.      Order that the District place Student in an appropriate therapeutic day school
setting, at District expense, which includes the program components testified by Dr. M. of a
specialty school in serving children with autism, structure teaching, a highly structured behavior
management program, and opportunities to learn self-regulation with round trip door-to-door
transportation. Parents are requesting placement at Laureate Day School.
       2.      Order the District to provide Student with an appropriate behavior intervention
plan consistent with the independent functional behavioral analysis ("FBA").
       3.      Order the District to provide Student's Parents with a qualified interpreter with
training specific to interpretation at IEP meetings that include a proficiency assessment, training
on the code of conduct and standards of practice, common errors made by untrained interpreters,
the importance of a pre-encounter session with the person you are interpreting for and the
necessary vocabulary and terminology.
       4.      Order that the District translate Student's key special education documents
including his IEP, eligibility, evaluation reports, notices of conference, and IEP progress reports.


       Parents are requesting as compensatory education the following:
       6.      Order the District to reimburse Student's Parents for their independent
educational evaluation due to testimony from Dr. M, HD, and SM regarding the inappropriate
evaluations conducted by the District.
       7.      Order the District to provide compensatory education services, including round
trip transportation, for the following services:
               a.      15 hours per week of in home applied behavior analysis therapy for six
months to compensate for his inappropriate behavior interventions,
               b.      60 minutes of weekly speech therapy, as testified by HD to compensate
for his inappropriate speech therapy,
               c.      Two hours per week of academic tutoring in math and reading for six
months, as testified to by Dr. M to compensate for his inappropriate IEP, and
               d.       15 session of parent behavioral training for Student's Parents, as testified
to by Dr. M and SM as necessary to compensate Student for the denial of a FAPE.


                                                                                                       7
     Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 9 of 58 PageID #:642



                                       FINDINGS OF FACT

        After considering all the evidence, as well as the arguments of both counsel, this Hearing
Officer' s Findings of Fact are as follows :


General Background Information
1.       Student, a twelve-year old Hispanic student who is eligible for special education and
related services under the category of Autism. (JE 42.)
2.       Student has been enrolled in the District for about nine years. (Testimony of Mother.)
3.       Student is currently receiving the special education and related services required by his
March 28, 2016 IEP, the most recent finalized IEP. (Testimony of SETI , SPLT, SWT, and JE
31.)
4.       Student has difficulty in social interactions, communication, and behavior (Testimony of
Mother, CSW, SETI , SET2, SET3 , SPsyc, and Dr. M.)
5.       Student is somewhat self-aware and can identify his wants, likes and dislikes. Student
has difficulty dealing with discomfort, conceptualizing, and great difficulty transitioning from
home to school. (Testimony of CSW.)
6.       Mother has attended all Student' s IEP meetings. (Testimony of Mother.)
7.       Mother regularly received notes and notices from school in Student's backpack, including
Notification of Conferences, and Consent forms. Mother signed and returned notes and notices
to school in Student' s backpack after signing them. (Testimony of Mother, CCM, SETI and
SET2.)
8.       Student receives outside counseling, behavioral therapy, sees a psychiatrist and takes
medication for behavior and asthma. (Testimony of Mother.)
Intrepretation and Translation
9.       Students' parents are native Spanish speakers, natives of Puerto Rico. (Testimony of
Mother, and Father.)
10.      Mother attended Student's IEP meetings since kindergarten.    (Testimony of Mother.)
11 .     The District provided staff to interpret at IEP meetings until the 2015-2016 school year.
(Testimony of Mother, JE 41 , JE 37, and JE 33 .) District offered parents interpreters at IEP
meetings. (Testimony of CCM, and SET2.)


                                                                                                  8
    Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 10 of 58 PageID #:643



12.     Mother regularly communicated in English, verbally and in writing, with the schools until
March 7, 2017, when she began writing to the District in Spanish. (Testimony of Mother, SETI ,
SET2, PARA, CCM, CSW, TSPL, CSPL, JE 27, JE 13, JE 14)
13.     Mother never asked for an interpreter or for translated documents at CES or TES prior to
her March 7, 2017 requests for school records and an IEP meeting. (Testimony of Mother,
SETI, SET2, PARA, CSW, TSpL, and CSpL.)
14.     Father testified that he has a very low level of comfort with spoken English. Father reads
a little English and writes very little in English. Father does not communicate with the school
concerning Student. He has attended one IEP meeting on March 7, 2016. (Testimony of Father,
JE 33-1.)
15.     The District procedures that requires the local school district representative is responsible
for arranging accommodations for parents as necessary, including interpreter or translator for
IEP meetings.       (Chicago Public Schools, Office of Diverse Learner Supports and Services,
Procedural Manual, page 11.)
16.     Bilingual staff members are regularly used to interpret when parents request
interpretation, including phone calls, and at IEP meetings. (Testimony of AP, CCM, and PRIN.)
17.     Bilingual staff member are not provided with any training in how to interpret and their
proficiency as interpreters is not assessed. (Testimony of AP.)
18.     Mother and Father appeared at the due process hearing and testified. Both testified in
Spanish. (Testimony of Mother and Father.)
19.      Simultaneous English/Spanish interpretation was provided to each/both parent(s) when
they were present for the entirety of the due process hearing. 2
20.      Mother and Father testified that they received the evaluation reports from the outside
providers in Spanish and that these reports helped them to better understand Student.
(Testimony of Mother and Father.)
21 .     Interpreters/translators are needed to ensure effective communication whenever a person
whose native language is other than English is uncomfortable with communication in English.




2
 See 105 ILCS 5/14-8.02a(]) which requires that interpreters be made ava ilab le by the schoo l district for persons
whose normally spoken language is other than English at all stages of the hearing.

                                                                                                                       9
    Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 11 of 58 PageID #:644



This applies when the person has some English, but not a full vocabulary m the setting.
(Testimony of LL 3 .)
22.     Untrained bilingual persons serving as interpreters/translators often have a false belief in
their level of fluency in the languages, lack the setting specific additional language and are
unware and unskilled in interpretation/translation techniques, such as where to position
themselves to facilitate communication and maintaining accuracy with language substitutions. In
addition, untrained bilingual persons who are asked to serve as interpreters are often embarrassed
to give and get the correct word to use during interpretation/translation. The message is lost if
inaccurate substitutions are made during interpretation/translation. (Testimony of LL and JE 15.)
23.      Basic standards for interpreters and translators include accuracy, respect, participation in
ongoing professional development, role boundaries, adherence to confidentiality and Code of
Ethics. (Testimony of LL.)
24.      The State of Illinois does not have a certification for interpreters or translators.
(Testimony of LL.)
25.      In the educational setting an interpreter/translator must recognize the needs in the setting,
including the need for accurate information exchange, and a specialized vocabulary.                              To be
qualified as interpreter/translator persons need to obtain a minimal level of language proficiency.
At LARC candidates must complete a 100 hour training course containing the components
defined above4, obtain 75% accuracy on proficiency assessments, and complete a 40 hour
practicum to obtain a certificate. (Testimony of LL.)
26.      LL was not aware of any specific requirements required by the IDEA for interpreters.
(Testimony of LL.)
3
  LL is the Associate Executive Director of the DuPage Federation on Human Service Reform, Language Access
Resource Center (LARC). LL holds BS from St. Thomas Aquinas Co llege and a certificate for Medical
Interpreting from LARC. LL belongs to the National Counci l on Interpreting in Health Care. LL oversees the
coordination and de livery of interpretation and trans lation service to hospitals, medical groups, schoo ls, law firms,
business and others. She provides information and training regarding to the needs of limited English proficient
populations and language access requirements and avai lable resources. LL trains prospective interpreter candidates
in the role of interpreters, techniques, ethics, role of culture, the law, and medical terminology, providing a program
that includes language proficiency, 100 hours of training, 40 hour practicum, drug screening, and state background
check. LL has trained between 200-300 interpreters. She evaluates interpreters and trans lators and supervises their
ongoing performance. Parents offered LL as an expert in the training and supervision of interpreters for special
educational setting. The District objected to the qualification of LL as an expert in special education on the basis of
lack of foundation of specialized knowledge of special education, but did not object to the offer of the witness as an
expert in the training and supervision ofinterpreters for educational settings. This hearing officer found that LL
does not have specialized know ledge concerning spec ial education, however, the witness' testimony is accepted as
an expert in the training and supervision of interpreters for educationa l settings. (Testimony of LL and JE 58.)
4
  See JE 16 for LARC training Syllabus

                                                                                                                      10
 Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 12 of 58 PageID #:645




2015-2016 School Year
27.      Student was enrolled m CES cluster program m SET2' s classroom as a 5th grader.
(Testimony of SET2.)
28.      Student read and listened at a 2-3rd grade level and was able to answer comprehension
questions. Student is able to do computations involving addition, subtraction, and multiplication.
He is good with technology, especially computers. Student made progress in all academic areas
(Testimony of SET2 and JE 30.)
29.      Student's challenges were behavioral, getting out of the car in the morning and work
refusal. Morning transitions were very frequent at the beginning of the year but improved over
the year. (Testimony of SET2.)
30.      When Student engaged in work refusal he would scream, rip paper, throw chairs and be
aggressive to staff (hitting, punching and pushing).       At the beginning of the year, Student
engaged in work refusal and aggression approximately two times per week. Over the year the
behavior decreased. (Testimony of SET2.)
31.      SET2 called Mother when Student was throwing chairs. Mother was given the choice of
have SASS called or to come to school about five times during the school year. (Testimony of
SET2.)
32.      Student responded well to the structure of the classroom. Student used a daily chart for
the class and personal charts, the classroom had many visuals, strict routines, individualized and
leveled paced instruction, breaks, visual supports and written schedules for work tasks. When
Student was upset, pointing to an appropriate visual helped him. He also responded well to a
reward system where he earned stars for work completion and was able use stars for open ended
choices during choice time before lunch and at the end of the day. (Testimony of SET2.)
33.      Student did well on the bus during field trips. Student was eligible for transportation, but
Mother never set it up. (Testimony of SET2 and JE 31-29.)
34.      Student was not able to go out for recess due to his asthma, but he had friends and
eventually was able to pick a friend to stay in for recess with him. (Testimony of SET2.)
35.      Student engaged in conversations with peers and enjoyed playing Pokeman cards with
them. (Testimony of SET2.)



                                                                                                  11
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 13 of 58 PageID #:646



36.    Student participated in lunch and specials in the general education setting. (JE 31-25 and
Testimony of SET2.)
37.    Teacher and paraprofessionals used daily data sheet to collect data used to measure
student progress toward obtaining goals. (Testimony SET2.)
38.    Mother and SET2 communicated regularly through informal conversations and notes
exchanged in a communication notebook sent between home and school in Student's backpack.
Mother asked questions and appeared to understand answers. All these communications were in
English. (Testimony of SET2.)
39.    Student communicated with Mother in English at school. (Testimony of SET2.)
40.    Student's attendance was a problem. He was out a lot with illness and due to asthma.
(SET2.) Attendance records show Student attended 128 days and was absent 48 days (attended
73% of days). (IHO R-144.)
41.    On March 7, 2016, an IEP meeting was convened to review Student' s annual progress
and to develop a new IEP for the next year. Parents participated in the IEP meeting. (Testimony
of Mother, CCM, and JE 33.)
42.    At the IEP meeting, Mother expressed her concerns about Student' s behaviors, need for
speech therapy, attendance problems, and her interest in Student being educated in his home.
(Testimony of Mother, CSW, and JE 33-004.)
43 .   The IEP Team discussed speech therapy and decreasing Student's speech therapy
services because he is able to communicate in school.
44.    Mother reviewed the draft IEP and requested specific and substantial revisions to the IEP
at some time between the March 7, 2016 meeting and the March 21, 2016 Waiver of IEP
Revision Meeting form being signed. (JE 32.)
45.    On March 28, 2017, the District adopted and incorporated the revisions requested by
Mother. (Testimony of Mother, JE 31, JE 32, and JE 33.)
46.    The IEP report card was printed on April 12, 2016 and sent home with Student. This
document was provided in English. (Testimony of SET2, JE 30.)
47.    During the 2015-2016 school year, Student was absent from school 48 days and attended
128 days. Attendance records do not reflect days that Student was sent home before the end of
the school day due to dysregulation and behavioral concerns. (IHO R-2, and Testimony of AP.)



                                                                                               12
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 14 of 58 PageID #:647



2016-2017 School Year
48 .     The parties stipulated that E.V. was placed in SET3 classroom for the 2016-2017 school
year.
49.      The parties stipulated that SET3 was on maternity leave from September 4, 2016 through
April 28, 201 7.
50.      There was no regular substitute teacher hired to cover SET3 ' s classroom during her
leave.    During SET3 's maternity leave, the paraprofessionals were often the only adults
providing supervision and instruction to the students in SET3 ' s classroom. (Testimony of PARA
and CSpL.)
51.      During the 2016-2017 school year, Student became dysregulate most frequently in the
mornings, coming to school and throughout the school day, such as at recess-time or when he
was redirected.     When dysregulated, Student frequently engaged in aggressive behavior,
including slamming hands on the tables and walls, scratching, hitting, and kicking others
including his mother. (Testimony of PARA, TSW, and AP.)
52.      During the 2016-2017 school year, when dysregulated, Student often engaged in
dangerous behaviors including running out of the school into the street, and lying on the hood of
his mother' s car. (Testimony of AP, PARA, CSW.)
53.      During the 2016-2017 school year, when dysregulated, Student made high pitched
squeals, screaming and other noises. (Testimony of AP, CSW, PARA.)
54.      During the 2016-2017 school year, CES staff frequently (often 2-3 times/week), called
Mother to pick up Student due to his behavior after she dropped him off in the morning or later
in the school day. (Testimony of Mother, AP, and PARA.)
55.      During the 2016-2017 school year, Student' s class took many field trips.       Student
frequently became dysregulated during the trips. Mother had to pick up Student from field trips
when he became dysregulated. (Testimony of Mother.)
56.      Mother spoke with CSW to discuss Student' s behavior and the frequent calls to pick him
up from school. (Testimony of Mother, and CSW.)
57.      Student is able to converse without difficulty when he is not angry. (Testimony of
PARA.)
58.      On September 27, 2016, Mother dropped Student at the front of the school. Student
refused to enter the building. Security was called about 8:45 a.m. and AP responded. AP sat

                                                                                              13
 Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 15 of 58 PageID #:648



with Student, tried to talk to him. AP stopped talking because Student continued to scream and
began kicking. Mother left the school before Student calmed down. AP called Mother. Mother
refused to return to the school stating that school doesn't know how to do the job.      PRIN
determined that they had to call the police. Mother called back say she did not want the police
called and she returned to school, but the police had already been called. Student was removed
from school by emergency service and brought to the hospital due to being very dysregulated.
(Testimony of AP.)
59.    Mother had to go to the hospital for Student. Hospital explained to her that the normal
process is to send Student to rehab without parents. The hospital could see that Student was
under psychiatric care and had not missed an appointment so they discharged Student to his
parents. (Testimony of Mother.)
60.    On October 3, 2016, Mother requested, in writing, a Functional Behavior Assessment and
change of schools after several episodes of aggression. Mother' s letter addressed to CCM and
CSW, discussed her concerns that CES did not have the resources needed to support Student' s
behavioral concerns. (Testimony of Mother, JE 27.)
61.    Upon receipt of the letter CCM gave it to CSW and Student' s IEP team met to review
and consider the request. (Testimony of CCM.) No action was taken on this request and the
District did not provide Parent with prior written notice.
62.    Student continued to experience dysregulation during the morning and throughout the
school day during transitions, CES staff continued to call Mother to pick up Student due to his
behavior after she dropped him off in the morning or later in the school day. (Testimony of
Mother, AP, and PARA.)
63.    CCM' s service log entry on January 10, 2017 indicates that a notice was generated for a
meeting scheduled on February 15, 2017 by mutual agreement communicated by home phone for
meeting scheduled on February 15, 2017. (R2-4.)
64.    CCM gave the Notice of Conference (JE 25) and Consent for Evaluation (JE 23) papers
to the classroom teacher to send home with the Student in his backpack. (Testimony of CCM.)
65.    CCM asked a paraprofessional staff member to talk with Mother about the forms when
the forms were not returned the next day. (Testimony of CCM.)
66.    Mother signed the Consent for Reevaluation Form on January 13, 2017 and returned it to
school on January 18, 2017. (Testimony of CCS, JE 23-002, and JE 23-005.)

                                                                                              14
 Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 16 of 58 PageID #:649



67.       On January 24, 2017, CSW spoke with Mother and set up an interview to complete
Student's reevaluation on January 27, 2017. This interview did not occur, Student was absent
and parent did not attend meeting. (Testimony of CSW and JE 40-17 to 40-18.)
68.       On January 31 , 2017, CSW left a voice mail on Mother' s telephone rescheduling her
interview for Student's reevaluation. (Testimony of CSW and JE 40-18.)
69.       On February 14, 2017, CSW spoke with Mother at pick-up time, who insisted on Spanish
communications. (JE 40-19, Rl-39.)
70.       On February 15, 2017, the CES staff members of Student's IEP team assembled for the
IEP and reevaluation conference, but it was rescheduled due to unavailability of parent. Asst.
PRIN called Mother concerning the IEP conference and need to reschedule (JE 40-20 and
Testimony of AP and CSW and CCM.)
71.       On February 16, 2017, Student arrived at school in a state of dysregulation. (Testimony
of Mother and AP.)
72.       At about 8:45 a.m. security was called to assist due to Student being outside and refusing
to enter the building (Testimony of AP.)
73.       The AP responded to the playground where Mother was parked. Student broke away
from school, ran to Mother. Mother brought Student back to AP and left the school grounds.
(Testimony of AP and Mother.)
74.       AP stood outside with Student for 1.5 hours. Student entered the school after 1 hour and
45 minutes. (Testimony of AP.)
75.       AP called Mother, informed her of the situation and the need for assistance from Mother
or emergency services. Emergency services were called at the directions of PRIN. (Testimony
of AP.)
76.       Mother arrived and found emergency services taking Student away. (Testimony of
Mother.) Student left with Mother. (Testimony of CSW.)
77.       Student did not return to school after February 16, 2017 to complete the 2016-2017
school year due to the trauma of the experience at CES that included a call to emergency
services. (Testimony of Mother, PRIN, and AP.)
78 .      Mother states that Student experienced trauma from the ambulance. Student wouldn't
leave her room.      She tried to take him to the park, movies, zoo, etc. and he would become



                                                                                                  15
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 17 of 58 PageID #:650



aggressive, pushing, hitting his head against the wall, kicking the wall and hitting the doors.
(Testimony of Mother.)
79.    On February 21, 2017, CSW requested assistance of Spanish speaking school staff to
reach out to Mother about Student's emotional and behavioral concerns and the rescheduled IEP
meeting. (Testimony of CSW, JE 40 -23, and Rl-44.)
80.    On March 1, 2017, the Student's IEP team assembled for the IEP meeting scheduled for
that date. The meeting did not occur due to unavailability of parents. (Testimony of CCM,
CSW, JE 40-23 , and Rl-45.)
81.    On March 7, 2017, CSW made arrangements for Spanish speaking staff assistance the
next day to complete a home visit to Student's home. (Testimony of CSW, JE 40-24, and Rl -
46.)
82.    On March 7, 2017, Mother sent a letter, addressed to CCM requesting an IEP meeting.
(Mother's testimony and JE 14.)
83.    On March 7, 2017, Mother sent a second letter, addressed to the CES records custodian,
requesting student records . (Testimony of Mother and JE 13 .)
84.    The home visit completed on March 8, 2017 was unsuccessful.           CSW was told by
neighbors that the family had recently returned to the home, however no one answered the door.
(Testimony of CSW, JE 40-24, Rl-47)
85.    On March 10, 2017, CSW contacted DCFS to request a well-being check for Student.
(Testimony of CSW, JE 40 -25, and Rl-48.)
86.    On March 24, 2017, District event logs indicate that Student was removed from roster
and cluster indicator as UNABLE TO LOCATE. (R2-2)
87.    On April 5, 2017, with authorization of Mother, Equip for Equality attorneys sent a letter
to CCM and CDR requesting an IEP, FBA and BIP for Student. (Testimony of Mother, and JE
11.)
88.    On April 28, 2017, Parent's attorney follow-up with DR due to the District's lack of a
response. DR responded that Student was not enrolled and there would be no IEP meeting. (JE
10.)
89.    Student attended school 60 days and was absent 37 days for the 2016-2017 school year.
(IHO R-2 .)



                                                                                              16
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 18 of 58 PageID #:651



2017-2018 School Year
90.    Student began attending TES in the cluster program in SETI 's classroom on September
5, 2017. (Testimony of SETI , and Mother.)
91.    Student experienced three incidents of significant dysregulation resulting in physical
aggression this year, September 7, 22, and October 5, 2107. (Testimony of SETI and JE 3.)
92.    NM gets a copy of the reports each time they occur. (Testimony of SETI.)
93.    SECl is not implementing the BIP found in the March 28, 2016 IEP . (Testimony of
SECl and JE 31-30 to 21.)
94.    TSW has been working with Student since the beginning of the school year. Student has
friends in his class and is beginning to interact with general education student. TSW believes
Student would benefit from developing more social skills. TSW has just established rapport in
the past few weeks. Student recently has initiated speaking to her and summoned her to join
him.   She has been attempting to implement the March 28, 2016 IEP, she was not successful
because Student would not speak to her. She feels that the social work goal is too complicated
for Student. (Testimony of TSW and Je 31-23 to 24.)
95.    Student refused to enter the building on November 13, 2017 from 7:50 a.m. to 10:00 a.m.
Student became more dysregulated each time staff members spoke with him. He responded by
throwing chairs in the classroom.   This was the fourth incident of school refusal this year.
(Testimony of Mother.)
96.    From September 5, 2017 to November 14, 2017, Student was present 32 days, absent
excused 5 days and 11 unexcused absences (66%). (IHO R145-146.)
97.    CSW and Mother discussed difficulty transitioning from home to school. CSW did not
develop a goal to address the problems because the school did not have control over the
implementation of the goal at home, where the problems started. (Testimony of CSW.)
Private Evaluations
98.    Mr. M completed a Psychological evaluation of Student. Mr. M. charged $4,000.00 for
the evaluation. (P -10.)
99.    Student has been receiving behavioral therapy services from SM, BCBA for about three
years. (Testimony of Mother.)
100.   SM, a certified BCBA, conducted a Functional Behavioral Assessment Behavior
Intervention Recommendation of Student based on available information obtained primarily

                                                                                            17
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 19 of 58 PageID #:652



from a review of records. SM made several recommendations but was unable to develop a BIP
due to the lack of a FBA with data. Her conclusions were that base line data, including date,
time, setting operational definition be collected at least 10 days or until three (3) data point
establish a trend, after stability is found in the data, a behavior intervention plan can be
developed. In addition, SM recommended that a reinforcement assessment be completed to
assist in determining motivational techniques for Student. SM also recommended 6 months of
ABA (applied behavioral analysis) direct services for 3 hours per week. (Testimony of SM and
JE 2)
101.     SM charged $3 ,433.30 for her evaluation.
102.     DH completed a speech language evaluation of Student which she changed $3,074.02.
(P-9.)


                       DISCUSSION AND CONCLUSIONS OF LAW

         The IDEA and its implementing regulations were enacted to ensure that all children with
disabilities have available to them a free appropriate public education ("F APE") and that the
rights of children with disabilities and their parents are protected. 20 U.S.C. 1400(d)(l)(A), 34
C.F.R. §300.1 and Bd. of Educ. v. Rowley, 458 U.S. 176, 179-91 (1982). FAPE is defined as
special education or related services, designed to meet their unique needs, that are provided at
public expense, meet the standards of the state, include preschool, elementary, or secondary
school and are provided in conformity with an Individualized Education Program (IEP) that
meets the requirements of 34 C.R.F. §§ 300.320-324 and must be educated to the maximum
extent appropriate with children who are not handicapped. Id.     Illinois School Code and its
implementing regulations require the provision of FAPE to students with disabilities in the least
restrictive environment as well. 105 ILCS 5/14-1.01 et seq. and 23 Ill. Admin. Code §226.10 et
seq. The IDEA includes substantive requirements, discussed below, and procedural
requirements which are designed to ensure that children with disabilities and their parents
provided the guaranteed procedural safeguards with respect to the provision of a F APE. 20 U.S.
C. 1415(a) and 34 C.F.R. §300.121.
         A parent or public agency may file a due process complaint on any matter relating to the
identification, evaluation, or educational placement of a child with disabilities or the provision of


                                                                                                    18
 Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 20 of 58 PageID #:653



FAPE to the child. 20 U.S.C . 11415(b)(6), 34 C.F.R. §300.507 (a)(l) . The due process
complaint must allege a violation ofIDEA (34 C.F.R. §300.507 (a)(l)) relating to any matter
related to the proposed initiation or change in identification, evaluation, or educational placement
or the provision of a FAPE to a child or the refusal to do the same (34 C.F.R. §300.503(a)).
When the provision of a F APE is at issue, allegations of procedural violations may arise to a
denial of a F APE to a child with a disability only if the alleged violations are found to have
impeded the child's right to a FAPE, significantly impeded the parent' s opportunity to participate
in the decision-making process or caused a deprivation of educational benefit. 20 U.S.C.
1415(e)(3)(E)(ii), 34 C.F.R. §300.513(a)(2). In this matter, Parents raise several procedural
matters, including allegations that the district failed to convene an IEP meeting and that parent
were denied meaningful participation in the IEP process due to the District's failure to provide
them with Spanish language translation of documents and interpreter services at meetings.


                                   Issue One:
     Whether the District violated Student's Right to a FAPE by Failing To
         Convene an IEP Meeting From October 3, 2016 To Present?

       Parents ' due process complaint alleges that the District failed to convene an IEP meeting
from October 3, 2016 to the present which resulted in a denial of a F APE to Student. Mother
assert that she requested on IEP for Student on October 3, 2016, and March 7, 2017. District did
not respond to her requests. Mother believed that an annual review of the IEP meeting would
take place prior to March 28, 2017, the due date of the annual review. Mother asserts that she
did not receive any notices after the February 16, 2017 behavior incident. A final written
request for an IEP meeting was made by her attorneys on April 5, 2017. The District' s has not
convened the requested IEP to the date of the hearing. (IHO A.)
        District's response to this allegation is that after Parents requested a meeting, it made
several attempts to contact the parents, hold meetings and schedule evaluations. The Parents
were unresponsive to the school. (IHO D.)
       The Parents argue that it is undisputed that the District has not convened an IEP for
Student since at least October 2, 2016. IDEA requires that the District convene an IEP meeting
for students with disabilities at least annually and at the request of the parent. Parents assert that


                                                                                                    19
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 21 of 58 PageID #:654



this procedural violation has denied parents the opportunity to participate in the educational
decision-making for their child.
       District's defense is the failure to conduct an IEP meeting was due to the unavailability of
the parents. District argues and asserts that the staff at CES attempted to convene IEP meetings
on at least two different occasions in March, 2017. IDEA requires that districts take steps to
ensure that one or both parents of a child with disabilities are present at each IEP meeting or are
afforded an opportunity to participate. District asserts that various CES staff made multiple
attempts to secure Parents attendance at several meetings. Parents never attended the meetings at
school and Student did not complete the 2016-2017 school year. District argues that after
Student was reenrolled for the 2017-2018 school year they became aware that outside
evaluations of Student were being conducted and they wanted to consider the results of the
outside evaluations, take time to get to know Student before writing an IEP for him. The District
currently has an evaluation scheduled for November 27, 2017 to consider the results of all
evaluations, CPS and outside, and to draft a new IEP for Student.


Discussion:
                         The October 3, 2016 IEP Request and Response.


       Mother's October 3, 2016 written request was received by CES. (Testimony of CCM and
JE 27.) CCM testified that upon receipt of the letter she gave it to CSW and Student's IEP team
met to review and consider the request. Contrary to the District's assertion, the evidence
presented at hearing, including service logs (Rl-25 TO Rl-33) and event logs (R2-4) covering
the period between October 2, 2016 and January 10, 2017, do not show any attempts by CES
staff to schedule the IEP as requested on October, 2016. No action was taken on the request until
January 2017. Accordingly, I find that the District failed to schedule an IEP meeting in response
to the Mother' s October 3, 2016.


                    Student's Annual Review of the IEP due March 28, 2017.


        On January 10, 2017, CCM' s service log entry indicates that a notice was generated for a
meeting scheduled on February 15, 2017 by mutual agreement communicated by home phone for

                                                                                                  20
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 22 of 58 PageID #:655



meeting scheduled on February 15, 2017. (R2-4.) CCM this notice (JE 25) and the consent
forms for the reevaluation were given to the classroom teacher or to a paraprofessional to send
home in Student' s backpack. (Testimony of CCM.) Mother signed the Consent for
Reevaluation on January 13, 2017 and returned it to school on January 18, 2017. Mother's
testimony that she did not receive notice of the conference scheduled on February 15, 2017 is not
credible in light of the fact that she signed and returned the consent that was sent home on the
same date and in the same manner as the notice she claimed she did not receive. I find that
Parent was notified of the February 15, 2017 IEP meeting but did not attend.
       A new Notice of Conference was generated by CCM for a meeting rescheduled on March
1, 2017 (R2-3) and to be sent home with the student. However, the notice was not sent home
with student because that morning the Student became dysregulated (FF #58-59) and did not
attend school for the remainder of the school year.
       On February 21 , 2017, CSW service notes indicate that she "attempted" to reach out to
parent with the assistance of Spanish speaking staff concerning the new IEP meeting and other
matters. (JE 40-23) This attempt was not successful in providing Mother with notice of the
March 1, 2017 IEP meeting.
       On February 22, 2017, CCM' s service record logs indicate that a copy of a Notice of
Conference proposing an IEP meeting on March 2, 2017. (R2-3) CCM testified that the notice
found at JE 24 is the notice that she printed out and sent from the District's system and she does
not know why the date she did sent it did not populate at the top of the letter. (Testimony of
CCM and JE 24.) I do not find this testimony credible because the documentary evidence
presented in this matter does not contain of copy of this notice or any documentation related to
the certified mailing indicating that the parents actually received the notice. On March 2, 2017
Student' s IEP team assembled, but due to parents not attending, the meeting did not occur.
Accordingly, I find that the Parents did not receive notice of the IEP meeting scheduled on
March 1 or 2, 2017.
       On March 1, 2017, after the aborted IEP meeting, CCM event log note states that she had
a Spanish speaking office staff member call the parent concerning rescheduling the IEP meeting
on March 8, 2017. The same entry indicates that a notice setting the conference date in both
Spanish and English was sent by certified mail. (R2-3) I do not find this testimony credible
because the documentary evidence presented in this matter does not contain of copy of this


                                                                                                   21
    Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 23 of 58 PageID #:656



notice or any documentation related to the certified mailing indicating that the parents actually
received the notice.      Accordingly, I find that the Parents did not receive notice of the IEP
meeting scheduled on March 8, 2017.


                              The March 7, 2017 IEP Request and Response.


        CCM received Mother's letter requesting, in Spanish, an IEP meeting. CCM testified
that she brought the letter to AP to have it translated and AP attempted to contact Mother by
phone to schedule meeting as requested. AP was not successful in reaching Mother by phone.
CCM did not log this phone call as an event. CCM did not record any other actions related to
scheduling the IEP meeting as requested by Mother in March 7, 2017. Accordingly, I find that
the District did not respond to Mother's March 7, 2017 request for an IEP meeting.


                                 The April 5, 2017 Request and Response.
        On April 5, 2017, Equip for Equality, representing Student at the request of Parents, sent
a letter to CCM and CDR requesting, among other things, an IEP meeting. (FF# 68.) CCM
testified that she did not recall receiving the letter and the events log does not show any action by
her in Student's file after March 3, 2017. (Testimony ofCCS and R2-2 to 3.) CDR testified that
she doesn't remember exactly what she received, but she assumes that she received the letter
because it was addressed to her. CDR testified that when she receives a request for an IEP from
an attorney she normally calls the school to see who the student was and what was going on.
CDR said that the school reported that they could not find student and that they had sent out a 5
day and 10 day letter, called the home and made a home visit. Student was unenrolled (FF# 86)
and had not reenrolled. There was an email exchange between CDR and Parent's attorney
wherein she informed the Parent's attorney that Student was not enrolled in CES. (Testimony of
CDR and JE 10.)
         Student did not return to CES. The District did not present evidence demonstrating that
the Parents had or should have had knowledge of Student's status as unenrolled. 5 Parents took


5
 PRIN testified that he was fami liar with the District's attendance policy, but had not seen exhibit P20, a copy of
The Districts Absenteeism and Truancy Policy. He stated that he directed the attendance clerk to un-enro ll Student
because Student hadn 't been in school for over a month and he had spoken with Mother who to ld him that she was
not going to send Student. PRIN testified that he withdrew Student with the know ledge that if he showed up he

                                                                                                                  22
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 24 of 58 PageID #:657



no action to reenroll him at CES. (FF# 59.) No IEP meeting was scheduled or convened in
response to the April 5, 2017 request.


Conclusion:


        IEP meetings are required at least once per year and may be held at the request of a
parent. 6 However, the District is not able to convene an IEP meeting without the presence of at
least one parent7 and must take steps to parents are afforded the opportunity to participate in the
meeting. 8
        The testimony and documentary evidence clearly indicates that the District did not
convene an IEP during the period beginning October 3, 2016 to the present. (FF #3.)                       The
District failed to respond in any meaningful manner to the Parent's October 3, 2016 request for
an IEP and as a result Parents were denied the opportunity to be involved in an IEP meeting to
review student's needs, adjust his goals, services and BIP during a time when he was frequently
engaged in multiple maladaptive behaviors and episodes of increasingly aggressive periods of
dysregulation.
         The annual review of Student's IEP was due on or before March 25, 201 7. As discussed
above, I find that between January 10, 2017 and February 15, 2017 CES attempted to schedule
and convene the annual review of the IEP and to complete a triennial evaluation of Student,
however, Parents did not respond or cooperate with the process. After February 15, 2017, I find
that the District did not provide evidence that it took steps to ensure that the parents were
afforded the opportunity to participate in the IEP process due to failure to provide them with
adequate Notice of Conference.
         I find that the District did not respond to Parents March 7, 2017 or April 5, 2017 requests
for IEPs. I find due to these failures, Parents were not afforded an opportunity to participate in
IEP meetings and as discussed below, IEP meetings were needed at the times parent requested to


cou ld be instantly enro lled. PRIN testified that five and ten day letters are automatical ly sent to the last known
address of students after five and ten days of absence. PRJN indicated that if the letters were sent, they should be in
the Student's file. No evidence was presented that demonstrates that CES followed the District attendance policy
concerning Student and as a result, Parents did not have notice that Student was un-enrolled until their attorney
learned through emai l comm unication with CDR. (Testimony of PRIN.)
6
  20 U.S.C. 1414(d)(4)(A)(l), 34 C.F.R. §300.324(b)(l)(i),
7
  4 C.F.R. §300.32 1(a)
8
  34 C.F.R. §300.322(a)

                                                                                                                    23
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 25 of 58 PageID #:658



review and adjust Student's IEP and address his changing needs. Accordingly, these violations
significantly impeded Student's right to a FAPE and significantly impeded the parent's
opportunity to participate in the decision-making process for Student.


                                  Issue Two:
     Whether District 299 violated Student's right to a FAPE by Failing to
     Conduct Appropriate Evaluations from October 3, 2016 to Present?

       Parents' allege in their DPCN that District failed to conduct appropriate evaluations of
Student despite Mother's requests for assistance and Student's significant behavioral issues,
including physical outbursts resulting in danger to him and others. In addition, District failed to
complete Student' s triennial evaluation that was due in May of 2017.
       District asserts that in January, 2017, it obtained parental consent, which District asserts
was informed consent, for the evaluation but were unable to complete the evaluations due to the
student not being available to staff. The evaluations were being conducted in all areas of
suspected disability, academic, social-emotional, health, medical and speech/language. District
asserts their evaluations were sufficiently comprehensive and that parent should not be entitled to
compensation for private evaluations.


       Discussion and Analysis.
       IDEA requires a reevaluation of a student is completed when there is a substantial change
in the student's academic performance or disabling condition that may warrant a reevaluation of
the student of if the parent or a teacher request a reevaluation. 34 C.F.R. 300.303(a).
       IDEA requires that the District completes evaluation of a student with disabilities that is
sufficiently complete to identify all of the child's special education and related service needs,
whether or not the specific needs are commonly linked to the disability category. 34 C.F.R.
300.304(c)(6). The evaluation process should include the review of past evaluations and new
evaluations to identify what additional data is needed to determine the continued eligibility and
educational needs of the student. 34 C.F.R. 300.305(a). The review is to be completed by a
group that includes the IEP team and must include other qualified professionals, as necessary to
determine eligibility and determine the student's educational needs. Analysis and Comments to
the Regulations, Federal Register, Vol. 71 , No. 156, Page 46644 (August 14, 2016). Before the

                                                                                                    24
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 26 of 58 PageID #:659



evaluations can be conducted, the district must provide the parent with prior written notice. 34
C.F.R. 300.300(a).
       The notice must be written in language understandable to the general public and provide
in the native language of the parents or other mode of communication, unless it is clearly not
feasible to do so. 34 C.F.R. 300.503(c)(l)(i) and (ii). It must describe the action proposed by the
district (34 C.F.R. 300.503(b)(l)) , explain the reason for the propose or rejected action (34
C.F.R. 300.503(b)(2)), and describe what other options the IEP team considered and the reasons
why those options were rejected, (34 C.F.R. 300.503(b)(6)), describe each evaluation procedure,
assessment, record or report the district used as the basis for the proposed or refused action (34
C.F.R. 300.503(b)(3)), explain how the procedural safeguards can be obtained (34 C.F.R.
300.503(b)(4) and 34 C.F.R. 300.504(a(l)) , and provide a list ofresources available to the
parents to assist the parents with understanding the written notice (34 C.F.R. 300.503(b)(5).
       Districts must obtain informed parent consent prior to conducting a reevaluation of a
student with disabilities. 34 C.F.R. 300.300(c). However, parental consent is not required
before reviewing existing data as part of a reevaluation. 34 C.F.R. 300.300(d)(l).
       Evaluations must use a variety of tools and strategies to collect relevant information
concerning the functional , developmental, and academic information about the student,
including information from the parent to assess the child in all areas of suspected disability. 34
C.F.R. 300.304(b)(l) and 34 C.F.R. 300.304(c)(4). The use of a single measure or assessment is
prohibited. 34 C.F.R. 300.304(b)(2). The instruments used must be technically sound. 34 C.F.R.
300.304(b)(3). Cultural and racial bias or discrimination should be avoided and administration
of evaluations must be in the child' s native language and form likely to yield the most accurate
information. 34 C.F.R. 300.304(c).

       Parent' s October 3, 2016 Request

       Parent requested an FBA and change of placement for Student on October 3, 2016. (FF
#60.) Parent' s request was based in concerns about Student' s escalating aggressive behaviors,
the ineffectiveness of the IEP and BIP as implemented by CES staff and the need for an
assessment to develop new goals and strategies to support Student' s behavior needs. District
failed to provide the prior written notice (34 C.F.R. 300.503(b) within the fourteen days as
required by 23 Ill. Admin. Code 226.110. (FF #61.) District did not take any action until


                                                                                                     25
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 27 of 58 PageID #:660



January 2017, as the date for Student's triennial evaluation was approaching. Accordingly, the
District failed to assess Student's social emotional and behavioral needs as requested by the
Parent on October 3, 2016.

       Triennial Evaluation

       On January 10, 2017, the District initiated the reevaluation process for Student. (FF#
63.) CCM initiated a computer process to "open the domains," a process that required the
evaluation team to open and review past evaluations and current data to determine what
assessments should be discussed at the evaluation planning meeting. (Testimony of CCM).
Mother was contacted to schedule this meeting and a notice was sent. The meeting was
scheduled for February 15, 2017. (FF# 63.) Notices of Conference, a Domain Planning Sheet
and Consent for Evaluation form (JE 23 and JE25) were sent home with Student and the consent
was signed and returned to CES. (FF# 64.) These notices substantially complied with the notice
requirements, in that they informed the parent of the District's assessment plan, describing the
domains to be assessed, the existing information about the child, the additional evaluation data
needed and the sources from which the data will be obtained, it states that several items are not
applicable. The team had not met to team considered other options and therefore the forms sent
did not yet contain the reasons why any options were rejected. The notice did not describe each
evaluation procedure, assessment, record or report the district, but it did contain a general
statement of the types of assessments being considered. The notice explain how the procedural
safeguards can be obtained by asking the District for a copy. The notices were not in Spanish,
but English.
       Parent signed and returned the consent form. (FF# 66.) Mother testified that she did not
have a full understanding of the testing, but that she did know that she was consenting to testing
so that her son could receive services. The February 15th meeting did not occur due to parent's
unavailability. (FF #70.) The purpose of this meeting was to gather more information
concerning Student needs, to answer her questions and to finalize the assessment plan.
(Testimony of CCM.)
        After receipt of consent Student's evaluation team began to evaluate Student, but not all
components of the evaluation were completed due to Student's unavailability before and after



                                                                                                    26
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 28 of 58 PageID #:661



February 15, 2017. (FF#70.) Student became completely unavailable to the evaluation team
from February 16, 2017 to September 5, 2017. (Testimony of SPsyc, CSW, CSpL and CCM.)
       In spite of Student and Parent's unavailability, District evaluations reports were compiled
for the March 1, 2017 Eligibility IEP Meeting. (JE 18, JE 19, JE and JE 21.) Parents argue that
the District's evaluation plan did not project a comprehensive evaluation for Student. SPsyc
testified that he thought that a complete evaluation for Student needed to include adaptive
testing, the BASC social-emotional rating scales and a parent interview. (Testimony of SPsyc.)
CSW requested assistance from the District' s Autism and Behavioral Health Team and District
staff planned to complete a new FBA, but due to the unavailability of Student data could not be
collected and a new BIP could not be developed. This was confirmed by the testimony of KK,
the District's Autism and Behavioral Health Team District Manager. (Testimony of CSW and
KK.)
       District argues that it is not required to be "overly intrusive" in pursuing parents who "opt
out of the public school system. After February 16, 2017, Student did not return to school. (FF
#77.) After multiple attempts by various CES staff to re-engage the Parents with the school, the
District abandoned its efforts and un-enrolled Student. (FF# 86.) District argues that its IEP
evaluation team evaluation team completed most, but not all of the evaluations of Student in his
areas of need, specifically academic, social emotional concerns, health and medical concerns,
and speech/language concerns.

       District Psychological Evaluations

        SPsyc testified that his evaluation was not complete, due to the inability to complete it
when Student did not return to school and parents did not respond to schools attempts to reach
them. "If any needed portion of the evaluation cannot be completed due to lack of parental
involvement. .. ... the district shall note the missing portions in the child's evaluation report and
state the reasons why those portions could not be completed." 23 Ill. Admin. Code §226.11 O(i)
SPsyc did not do this, however he testified that the report contained in JE 21 was not finalized, it
was a draft report. (Testimony of SPsyc.)
       SPsyc testified that he was familiar with Student through his collaboration in the
classroom to develop a social skills group to discuss weather and had worked on Student's team
at times since 2015. SPsyc tested Student, but had no contact with his parents To gain an


                                                                                                        27
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 29 of 58 PageID #:662



understanding of Student' s disability, SPsyc reviewed the current IEP (JE 31) and the most
recent psychological evaluation (JE 49) and discussed Student with the team. According to
SPsyc the team had concerns that Student did not fit the typical profile for autism. SPsyc
determined to administer the ADOS-2. He found that Student is a high functioning student with
autism who has very troubling behaviors that impact his functioning. (Testimony of SPsyc. and
JE 21.)
          SPsyc indicated that administration of the BASC was needed for in Student's case to
assess his social emotional functioning. SPsyc with the assistance of the office clerk (Spanish
speaker) left messages for Parent. Parent did not return the calls or otherwise respond. He was
unable to complete the BASC due to Parent's lack ofresponse. (Testimony of SPsyc and JE 21)
          SPsyc determined not to administer a new psychological evaluation after reviewing the
two prior evaluations and concluding Student has average intelligence which is sufficient
information for evaluation purposes to identify needs and for educational planning. SPsyc also
reviewed the prior evaluations academic assessments. Based on this review, current IEP and
current classroom performance reports, SPsyc determined that the Wechsler Individualized
Achievement test 3rd edition (WIAT- III) would be given to Student to measure academic
achievement, which he did. Student' s academic skills are well below grade expectancy levels.
His relative strength is in math reasoning, with his computation skills less well developed and
inconsistent. Student' s reading skills are in the deficit range, where his limited decoding skills
and vocabulary are impacting his reading comprehension. (Testimony of SPsyc. and JE 21)
          SPsyc noted that Student' s behaviors as assessed on the ADOS-2, are consistent to that of
a student with Autism Spectrum Disorder. Student deficits in the areas of communication,
reciprocal interactions and play skills all negatively impact Student' s functioning in school. As a
result, Student struggles to communicate effectively, has trouble with abstract reasoning and is a
very concrete thinker. Finally, SPsyc indicated that Student' s excessive absences are having a
negative impact on his progress. SPsyc indicated that for 2 years in a row Student's absences
have been about the equivalence of missing a quarter of each school year. This level of absence
would be expected to have a severe impact on Student's academic and behavior growth.
(Testimony of SPsyc. and JE 2 1)
          SPsyc' s report contains recommendations including possible classroom accommodations
if found eligible for special education services. These recommendations included a plan to


                                                                                                      28
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 30 of 58 PageID #:663



improve attendance, use of visual supports and schedules, use of "first, then" language,
additional time to process information and respond to questions, test one concept at a time,
selective embed answers for tests assessing reading comprehension, and focus on improving
math calculation skills. (JE 2 1)


       District Social Work Assessment

       CS W testified that her portion of the reevaluation included a review of records, current
level of functioning, student interview and completion of the Social Skills Improvement System
(SSIS). CSW was unable to complete the parent interview due to parent unavailability, which
she recorded in her report (JE 18). (FF #s 67, 68, 69, and 79.)
       The SSIS assesses the areas of social skills; including communication, cooperation,
assertion, empathy, engagement, self-control, and responsibility, and problematic behavior,
academics and autism characteristics. Student's overall score fell in the below average range.
Student is below average in the areas of empathy, assertion, responsibility, communication, self-
control, engagement and cooperation. Problem behaviors were above average, indicating that
there are social emotional concerns with Student's behaviors. Student' s scores indicate above
average functioning for autism characteristics, indicating Student demonstrates typical behaviors
of Autism. (JE 18.)
       CSW completed an observation of and an interview with Student. CSW noted that on the
day of her observation there had been a fire drill earlier in the school day. Student was observed
to be sitting alone, not engaged in activity, uninterested in or willing to participate in the class
activity. Student was preoccupied with an object, throwing and catching it. Student was
observed to transition to Music class with some redirection from staff. (JE 18)
       CSW was able to interview Student. Her report of the interview clearly demonstrates that
she has established rapport with Student and that he willing to engage in communication with
her, expressing some likes and dislikes and prefened activities. CSW noted concerns about his
excessive absences and emotional regulation concerns, especially in the morning. (JE 18) CSW
testified that she requested the assistance of the Autism and Behavioral Health team to collect
data for a FBA and develop a BIP in March 2017, but data collection did not occur due to
Student' s failure to return to school in February. (Testimony CSW.)



                                                                                                       29
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 31 of 58 PageID #:664



       CS W's report also contained a review of Student's history, noting a history of high
intensity emotional distress that results in aggressive behaviors. The report identifies rewards
and motivators for Student and notes his strengths in independent functioning. (JE 18.)
        CSW's report also contains recommendations to address Student' s needs.
Recommendations include use of visual cue and guides, structured learning environment, clear
expectations, rewards, incentives and consequences, use social stories, model social and
academic appropriate behaviors/expectations, use of first, then charts, and use of a behavioral
chart for school and communication home. (JE 18.)

       District Speech/Language

        CSpL completed a speech language assessment as part of the triennial evaluation of
Student in February, 2017. CSpL reviewed records, history, completed a classroom observation
and interview and conducted the CASL, a formal assessment. (Testimony of CSpL and JE 19.)
        According to CSpL, Student experiences communication breakdowns when he is upset.
At other times, he is able to communicate verbally with small, multiple word utterances for a
variety of purposes. Student made good progress toward therapy goals while in direct services,
so in spring of 2016 indirect services speech/language services were recommended for Student to
provide consultation services to provide support for communication needs in the classroom.
(Testimony of CSpL.)
       During the assessment and interviews was given visual schedules and written cues, which
enabled him to complete the evaluation tasks. During the observation, Student did not speak in
class. He spoke in single words or short utterances, but when prompted to do so, was able to
speak in grammatical sentences. Student had decreased eye contact, tending to avoid eye
contact, but it increased over the testing sessions. Student has adequate oral tone and no motor
concerns at this time. He speaks in a soft voice, but is able to speak with adequate vocal level
when he chooses. Student's articulation allow for intelligible speech, although at times he has
difficulty with /r/, but this does not impact his intelligibility. (JE 19)
        CSpL gave Student the CASL (Comprehensive Assessment of Spoken Language) to
provide measure Student's use and understanding of language, however due to Student's
behavior and absence it was not completed. The CASL revealed that Student's receptive and
expressive language abilities are scattered, ranging from the average to significantly below


                                                                                                   30
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 32 of 58 PageID #:665



average range. Subtests that were completed included antonyms, sentence completion,
grammatical morphemes, sentence comprehension, non-literal language and pragmatic judgment.
Student was moderately below average in antonyms, sentence completion, sentence
comprehension, and significantly below average in the non-literal language and pragmatic
judgment subtests. Student's speech is fluent. CSpL concluded that Student has a
communication impairment that adversely impacts educational performance. CSpL
recommended consultation services and classroom accommodations, including prompting to
speak with adequate voice level, prompt participation in class activities and discussions, model
use of language in social settings and have Student repeat as appropriate, prompt to indicate
verbally or with written choices when he needs help, if he is thinking or ifhe needs a question
repeated. (Testimony of CSpL and JE 19.)
         CSpL testified that in 2015 before IEP moved from direct to indirect services, Student
had met his goals and observed have the communication skills needed in the classroom. He was
observed to be using his communication skills in class, office, in the hall and other settings at
that time, unless behavior was a problem. Student' s attendance causes him to miss services and
communication opportunities with peers and in the educational setting. In class with a modified
curriculum, when emotionally and physically regulated, Student has the speech/language ability
needed to access the modified curriculum. If Student's only impairment was language, he would
be able to access the general education setting, but it is not his only impairment. (Testimony of
CSpL.)
         TSpL testified that she had reviewed Student's IEP and the most recent Speech Language
Evaluation completed by the District in the course of her work with him. She indicated that
Student has significant language deficits that are causing significant difficulties in
communication. TSpL indicated that she recommends the addition of a language sample and
classroom observation to the most recent assessment. TSpL does not agree that Student's
communication needs in school can be met with only consultative services. She would
recommend direct services due to Student showing significant need on testing and in the
classroom. TSpL indicated during her testimony that in consulting with Student' s teacher, she
learned that Student is having difficulties in the mornings, but no other problems were noted
throughout the day. TSpL indicated that the outside speech evaluation is a clinical evaluation.
(Testimony of TSpL.)


                                                                                                    31
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 33 of 58 PageID #:666



District Occupational Therapy Domain Determination

       COT testified that to prepare for a domain meeting for a Student that was not on her
caseload, she would complete a file review to determine if there was evidence of need in the
motor section. If no evidence of need was found in the record review, no pending request for an
occupational therapy ("OT") assessment, then she would complete the domain assessment need
on the planning sheet and after consent was obtained, complete the necessary assessments base
on the referral and suspected needs. In January, 2017, COT did not find any evidence of need
for OT assessment during a review of Student' s records and there was no OT referral. COT did
not assess Student or complete a OT assessment report. COT further testified that OT as a
related service was focused on goals connected to school environment and academic goals,
which is different from the clinical model which focuses on motor function and sensory
integration. (Testimony of COT,)

       TOT testified that she recently reviewed Student' s records and based on the
recommendations of the outside psychologist and outside FBA she determined that an OT
evaluation is needed. TOT did not complete any screenings because there was a referral, making
screenings unnecessary. TOT testified that OT services, if needed by Student, could be provided
in all school settings that Student access as a participant in the District cluster program. TOT
testified concerning the difference between school based and clinical OT service model stating
that school based services are related to access to student' s curriculum while clinical services
address deficits in all areas oflife. (Testimony of TOT.)

                                            Private Evaluations

       Private Psychological Evaluation

       Dr. M, Parent' s expert witness and outside evaluator, is a clinical psychologist with an
extensive background and experience (JE 60) , testified that the District's psychological
completed in February 2017 was not comprehensive or appropriate for Student. Dr. M,
completed an evaluation of Student at the request of Parents. (Testimony of Dr. M.)
        Both psychological evaluations (JE 4 and JE 21) included a review of records including
an academic history, previous psychological evaluations, teacher interview, student observation,
achievement assessment, the ADOS-2, and summaries, conclusions and recommendations. Dr.

                                                                                                    32
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 34 of 58 PageID #:667



M's evaluation included an intelligence assessments, family history, health/medical history and
summaries of assessments completed by the District. Parents did not respond to CES attempts to
conduct parent interviews. The components included in Dr. M. 's evaluation such as family
history and health history are normally contained in social work and school nursing assessment
in the school setting. Dr. M. and SPsyc reached the same conclusions concerning Student
concerning his cognitive and academic development, social communication and his overall
behavioral and social-emotional functioning. (Testimony of SPsyc and Dr. M. and JE 4 and JE
21.)
       Both psychologists concluded that Student has average intelligence. Both concluded that
he has deficits in language abilities that impact his functional communication, language
comprehension, socialization and learning. Both reported that Student displays Autism
Spectrum characteristics, Dr. M gave a diagnosis, SPsyc properly differed educational diagnosis
to the IEP eligibility team. (Testimony of SPsyc and Dr. M. and JE 4 and JE 21.)
       Both psychologists made recommendations that were similar. Both recommended that
Student receives visual supports for academics and behavioral concerns. Both included
recommendations to provide structure to academic instruction. (Testimony of SPsyc and Dr. M.
and JE 4 and JE 21.)
       Dr. M' s report does not indicate that he had any information concerning Student's
excessive absences over the past few years. He testified at hearing that irregular attendance and
missing several months of school can impact a child's performance. In addition, the information
concerning how Student communicates at school and at home was inconsistent with information
provided at hearing and in the private speech evaluation (JEl). The representations given in the
report indicate a nearly non-verbal student and the testimony of CES and TES staff indicates that
when emotionally regulated, Student communicates with his peers while at school and according
to TSW is beginning to show interest in interacting with age level peers in gym (also observed
by DH and described in detail at JE 1-8 to 9).


Psychological Evaluation Finding
       I find that the District psychological evaluation used a variety of tools and strategies to
collect relevant and sufficiently comprehensive information concerning the functional,
developmental, and academic information about Student. The District psychological evaluation


                                                                                                     33
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 35 of 58 PageID #:668



did not include current information from the parent due to the Parents failure to cooperate with
the evaluation process and respond to the District's attempts to gain their cooperation. I find that
the District psychological evaluation was appropriate and sufficiently comprehensive to identify
student's needs and for educational planning purposes.

Private Speech/Language Evaluation

       HD is a bilingual private speech language pathologist with an extensive background in
clinical and school speech language pathology. (JE 57.) HD was offered by Parents as an expert
in bilingual speech language and her testimony was accepted as an expert as requested.
       HD's report was based on a records review, a teacher report, a language exposure and
least biased assessment, behavioral observations, formal and informal assessments of receptive
and expressive language, language formation skills, pragmatic language and social
communication skills, speech/sound production, voice, fluency, oral mechanism and hearing.
HD found that Student experiences delays in expressive language, receptive language, and
pragmatic language/social communication skills. Student' s speech sound production, voice and
fluency all fall within normal limits. Student' s delays result in difficulty fo llowing multi-step
directions, difficulty expressing him in complete sentences and using language skills to initiate
and maintain conversations and to socialize with peers and less familiar adults. Student
demonstrates the ability to understand and use both Spanish and English. Student demonstrated
a preference for expressing himself in English. His comprehension skills were delayed in both
languages. DH made specific recommendations for specialized instruction in receptive,
expressive and pragmatic language including possible goals. She made recommendations, based
on ISBE Eligibility Communication Matrix and her assessment, for direct speech/language
services 1: 1 and in a group setting for 30 minutes per week and 10 minutes per week of
consultation for collaboration with service providers to support communication across school
environments. (Testimony of DH and JE 1.)
       DH ' s review of Student records and her assessments demonstrate that Student has
significant speech language needs and that speech language services were decreased at a time
when he was demonstrating significant behaviors and was unable to effectively communicate
with others his needs and wants. DH asserts that Student's behavior and communication needs
are related to each other. DH states that Student is unable to express his feelings and make


                                                                                                      34
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 36 of 58 PageID #:669



requests. She found her testing to be valid and the results were consistent with her observations
in multiple settings. DH believes that because Student doesn't have a communication modality
to use across settings and he is interested in technology, an AAC evaluation is warranted. DH
believes that Student has a more effective communication system available to him, his behavior
could decrease. (Testimony of DH and JE 1.)

 Ruling on Objection to AW as Expert Witness in AT/ACC

       Parents offered AW as an expert in speech language pathology and AT/ACC. AW is
trained and certified as a speech pathologist and holds Illinois licenses in the same. She is
employed by Shirley Ryan Ability Lab and in the course of her employment, she conducts
assistive technology and augmentative communication evaluations as a speech pathologist. She
does not hold certification from the Rehabilitation Engineering and Assistive Technology
Society of North America. District did not object to the witnesses testimony being offered as an
expert in speech pathology, but objects to her testimony as an AT/ACC expert due to her lack of
certification in this area. The Federal Rules of Evidence Rule 702 states that an expert witness is
someone who is qualified by knowledge, skill, experience training or education." By analogy
applying this standard to AW, I find the lack of certification in AT/ACC to disqualify AW as an
expert in the AT/ACC field, for like a paraprofessional in education is frequently involved in the
completion of many of the same activities and tasks as a certified teacher, the certification is not
meaningless, it in fact communicates to the world that the one certified as reached a minimum
standard of knowledge, skill, experience training or education in the specific area/field of
certification. Accordingly, I find that AW is not qualified as an AT/ ACC expert. AW is
accepted as an expert witness in the area of speech pathology.

ACC Evaluation

       AW completed an informal assessment of Students needs for AT/ ACC. Her assessment
was completed in one hour and was based upon his diagnosis, parent interview and a current
communications in home, school and community setting. No formal assessments were given,
which is a typical practice for ACC.
       During the assessment, Student was oriented to a Tobii Dynavox III, an ACC device. He
was quickly able to understand and follow multi-step directions and typed out comments joining
in the conversation. Student was motivated by the device and was very excited. Tobii Dynavox

                                                                                                   35
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 37 of 58 PageID #:670



III has the ability to write, word prediction and a keyboard. After demonstration and modeling
on a core page and a keyboard page, EV was immediately able to use. During the session, Nova
Chat and Indi, two other ACC devices were ruled out because due to his behaviors Student
requires a more robust and easy to access keyboard and more topics and phrases. AW
recommended that Student complete a 30 day trial of the Tobii Dynavox III in all settings. AW
believes that Student needs this device to increase his communications.
       Notably, AW did not review any school records or reports for her assessment. She did
not speak to any school staff that works with Student. She did not review any of the outside
evaluations either. She was not aware that Student participates verbally in school. TSpL
testified that due to Student's ability to communicate verbally, she would not recommend
AT/ACC for Student. (Testimony ofTSpL.) The undersigned IHO must give deference to the
opinions of professional educators in regards to educational issues. Heather S. v. State of Wis.,
125 F.3d 1045, 1057 (i11 Cir. 1997). AW believes that Student's speech deficits are motor
speech deficits. Accordingly, I find A W' s findings lack and conclusions credibility and are
unpersuas1 ve.

Speech/Language Evaluation Findings

       I find that the District speech language evaluation did not use a sufficient variety of tools
and strategies to collect relevant and sufficiently comprehensive information concerning the
levels of communication of Student and his needs. Although, the District speech language
evaluation did not include current information from the parent ,due to the Parents failure to
cooperate with the evaluation process and respond to the District's attempts to gain their
cooperation and the CASL was not completed due to Student' s behavior and absence, I find that
the District speech and language evaluation plan was not appropriate in that it was not
sufficiently comprehensive to identify student' s needs and for educational planning purposes. I
find that DH's evaluation of student was appropriate and comprehensive.

District Social Work Assessment Findings

       I find that the District social work assessment used a sufficient variety of tools and
strategies to collect relevant and sufficiently comprehensive information concerning the
functional, social and emotional information about Student. The District social work assessment


                                                                                                    36
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 38 of 58 PageID #:671



did not include current information from the parent due to the Parents failure to cooperate with
the evaluation process and respond to the District's attempts to gain their cooperation. I find that
the District social work assessment was appropriate and sufficiently comprehensive to identify
student's needs and for educational planning purposes.




                                Issue Three:
Whether District 299 violated E.V.'s right to a FAPE by failing to provide
E.V. with an appropriate behavior intervention plan with appropriate positive
behavioral interventions and supports, including a systematic data-driven
behavior program from March 28, 2016 to the present?

       Parents claim that the District failed to conduct a functional behavior assessment (FBA)
and create a behavioral intervention plan (BIP) to address Student's aggressive behaviors during
transitions to school and his work refusal behaviors. Student's transition to school behaviors had
not improved, they were extreme and worsening. The District failed to collect data, evaluate
behavior to determine their function and change their approach to address the behaviors at
school. The District's response it that there is not enough data to create an effective BIP for
Student.


Discussion
       IDEA and the Illinois School Code requires that the IEPs of children whose behavior
impedes learning (themselves or others) to provide positive behavioral interventions and
supports, and other strategies to address that behavior. 20 USC § 141 S(k)( 1), 34 C.F .R.
300.324(a)(2)(i), 23 Ill. Admin. Code 226.230(b), and 23 Ill. Admin. Code 226.400. Because
the IDEA did not identify the specific components of the BIP that gap is left for the states to fill.
(See Alex r. v. Forrestville Valley Comm. Unit Sch. Dist.t #22 1, 41 IDELR (i11 Cir. 2004.)citing
Mason City Comm. Sch. Dist. , 36 IDELR 193 (Dec. 13, 2001).) Illinois filled that gap. The
Illinois regulations require the BIP to summarize the findings of the FBA, summarize prior
interventions, describe any behavioral interventions to be used, including those aimed at
developing or strengthening alternative or more appropriate behaviors, identify measurable
behavioral changes expected and methods of evaluation, identify a schedule of review of the

                                                                                                   37
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 39 of 58 PageID #:672



interventions effectiveness and identify provisions for communicating with the parents about
their child ' s behavior and coordinating school-based and home-based interventions. 23 Ill.
Admin. Code 226.230(b).
       Failure to conduct an appropriate FBA prevents the IEP team from having "sufficient
information about the student's behaviors to craft a plan that will appropriately address those
behaviors." Harris v. D.C., 561 F.Supp. 2d 63 , 68, (D.D.C. 2008). There is overwhelming
evidence in this matter that Student has demonstrated frequent aggressive behaviors impedes his
ability to access education in the mornings for a long period of time and therefore needed a FBA
and BIP. Testimony presented in this matter by Student's parents, CES and TES staff members
and outside evaluators indicate that Student also demonstrates refusal behaviors on a regular
basis. (FF #4, 29, 30, 31 , 51 , 52, 53 , and 91.) The March 28, 2016 IEP is the most recent IEP
(FF # 45 and 80.)
       The March 28, 2016 IEP contains a FBA and BIP. (JE 31-029 to 031.) SM, a certified
BCBA reviewed the March 28, 2017, and previous FBA/BIP as a part of her private assessment.
SM testified that the March 28, 2017 lacked clarity, contained the same target behavior as the
prior FBA/BIPs, contained no changes in the intervention, demonstrating no behavioral progress
and there was no supporting data. The current FBA/ BIP contains the same interventions that
have been tried over the years and have not been successful because the problem behavior
appears to be increasing in severity with the interventions increasing in restrictiveness.
(Testimony of SM.) However, the BIP is not being implemented in the classroom at this time.
(FF #93.) Therefore, the Student is not being provided with any type of behavior plan, his
behaviors are being addressed ad hoc which has resulted in the need for a number of crisis
intervention situations this year as well as in the past. An IEP that does not address disability-
related actions of misbehavior and disruption in the classroom is not "reasonably calculated to
enable the child to receive educational benefits" thereby denies the student a F APE. Alex R v.
Forrestville Valley Community Unit School District No. 221, 41 IDELR 146 (ih Cir. 2004.)
Unfortunately, that is the situation for Student in this matter.




                                                                                                     38
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 40 of 58 PageID #:673



                                               Issue Four

        Whether District 299 violated Student's right to a FAPE by failing to
    provide Student with an appropriate individualized education program
 reasonably calculated to make meaningful progress from March 28, 2016 to
  the present, including specific goals, accommodations, related services and
                             behavioral supports?

       Parents argue that the District failed to draft IEPs that addressed Student's academic and
functional needs from March 26, 2016 to the present. Student's IEP did not have a speech
language goal to address his communication deficits. Student's IEP did not have a social
emotional goal in the classroom, despite well documented difficulties with emotional-regulation.
Student did not have a goal for writing. Parents argue that District's IEP did not have specific
goals and did not include accurate present levels of performance (PLOP). Parents assert that
District did not provide any evidence on how the goals were implemented and or tracked.
Parents assert that the District filed to provide an IEP with appropriate related services, including
appropriate speech therapy, social work, and augmentative communication.
       District argues that it has provided Student with an educational program that has been
appropriately ambitious in light of his unique circumstances and has allowed him to make
meaningful progress. District points to the fact that Student has never been disciplined for his
                                                                                                   11
behaviors at school, and that he has made academic progress, as evidence by his reading of a ?1
grade novel in class, answering comprehension questions about the book and his ability to work
on ?111 grade math concepts such as ordered pairs. District reminds us that Student has been
enrolled in a cluster program because he requires a significantly modified curriculum in all core
academic areas.


Discussion:
       The IDEA defines an IEP as "a written statement for each child with a disability that is
developed, reviewed, and revised in accordance with 34 C.F.R. 300.320 through 34 C.F.R.
300.324." 34 C.F.R. 300.22. In addition to other requirements, an IEP must include a statement
of the child' s present levels of academic achievement and functional performance, articulate
measureable educational goals, including academic and functional goals designed to meet the

                                                                                                   39
    Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 41 of 58 PageID #:674



child's needs that result from the child' s disability, and specify the nature of the special service
that the district will provide. 34 C.F.R.300.22 and 34 C.F.R. 300.320(a). An IEP must be
tailored to the unique needs of that particular child. Bd. of Educ. v. Rowley, 458 U.S.at 81. "An
IEP must respond to all significant facets of the student's disability, both academic and
behavioral" to meet the substantive criterion of Rowley. Alex R v. Forrestville Valley School,
375 F.3d 603    (?111 Circ. 2004).
        The IDEA does not provide a separate definition for "appropriate." 9 See 20 US. C. §1401.
The IEP must be reasonably calculated to provide more than trivial educational benefits and
"likely to produce progress, not regression." Alex R. v. Forestville Valley County Sch. Dist., 375
F.3d 603 , 41 IDELR 146       (?111 Cir. 2004).   The   ?111 Circuit has expressly rejected the "substantial
or meaningful progress" test that other circuits use and has held that a student who makes some
or more than just trivial progress has received a F APE. Todd v. Dune land Sch. Corp, 299 F .3d.
899, "Factors to consider in making such a determination include: ' (1) the child's potential; (2)
whether his IEPs were tailored to his unique needs ; (3) whether his IEPs provided access to
specialized services; (4) whether they addressed disability-related disruptive acts; and (5)
whether the child achieved progress during the relevant time period. "' Brad K. at 73 9, quoting
Jaccari J v. Board of Education of City of Chicago, District No. 299, 690 F. Supp.2d. 687, 701-
02 (N.D.Ill. 2010).
        In addition, Illinois School Code requires that in the development of the IEP for a student
who has a disability on the autism spectrum, the IEP team shall consider all of the following
factors: (1) the verbal and non-verbal communication needs of the child, (2) the need to develop
social interaction skills and proficiencies, (3) the needs resulting from the child's unusual
responses to sensory experiences, (4) the needs resulting from resistance to environmental
change or change in daily routines, (5) the needs resulting from engagement in repetitive
activities and stereotyped movements, (6) the need for any positive behavioral interventions,
strategies, and supports to address any behavioral difficulties resulting from autism spectrum
disorder, (7) other needs resulting from the child' s disability that impact progress in the general


9
  Recently, the Supreme Court in Endrew F. rejected the meaningful progress standard and instructed that an IEP
must be reasonably calculated to enable a student with a di sability to make progress appropriately ambitious in light
ofthe child ' s circumstances. Endrew F. V Douglas County Sch. Distr. RE- I, 69 IDELR 174 (U.S. 2917). However,
the IEP in question was developed and implementation began in this matter well in March of 2016, well before the
Endrew F. decision . Application of Endrew F. in this matter wou ld be ex post facto and which is not authorized by
the IDEA.

                                                                                                                   40
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 42 of 58 PageID #:675



education curriculum, including social and emotional development. 105 ILCS 5/14-8 .02 (b) and
23 IL Admin. Code §226.220(c).
        "An IEP must respond to all significant facets of the student' s disability, both academic
and behavioral." Alex R. ex rel. Beth R. v. Forrestville Valley Community Unit School District
no. 221,375 F.3d 603 , 613(i11 Cir. 2004). Goals and short term objectives must be specific and
capable of measurement because they contain accurate present levels of performance. James v.
Bd. of Educ. ofAptakisic-Tripp comm. Consolidated Sch. Dist. , 642 F. Supp. 2d. 804, 833 (N.D.
Ill. 2009). Goals must be measurable, based on present levels of performance, and include short-
term objectives or benchmarks. 23 Ill. Admin. Code §226.230(a)(l).
       Following is a review and discussion of the District's March 28, 2016 IEP for Student.
(1) The Child's Potential
       Student's has average intelligence, but due to his deficits in communication and
behavioral deficits as demonstrated by poor eye contact, limited expressive language and delayed
social abilities he has been determined eligible under the disability category of autism. (JE 21
and JE 60) SPsyc testified that a higher functioning student with autism, like Student, would
likely be predict to have reading comprehension skills plateau at the 3rd or 4th grade level with
decoding skills at about grade level. In addition, there would be an expectation that the student
would be at about 3rd grade in math reasoning and higher in computation. It is not reasonable to
expect a higher functioning student with autism to be at grade level in academic areas. Student
such as this would also be expected to be comfortable in the school building, transition
comfortably , but shut down outside of special education with one-two "meltdowns" per year.
(Testimony of SPsyc.)


(2) Whether His IEPS Were Tailored To His Unique Needs
       "An IEP must respond to all significant facets of the student's disability, both academic
and behavioral." Alex R. ex rel. Beth R. v. Forrestville Valley Community Unit School District
no. 221,375 F.3d 603 , 613(ih Cir. 2004), 20 USC §1414(d)(l)(A)(i)(II) and 34 CFR
§300.320(a)(2)(i)(A) - (B) . Assessments of Student reveal that he has educational needs in the
areas of communication, social-emotional, behavioral, and academic areas. (JE 1, 2, 4, 18, 19,
and 21.)



                                                                                                    41
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 43 of 58 PageID #:676



       Communication
       Student spoke in single words or short utterances, but when prompted to do so, was able
to speak in grammatical sentences. Student had decreased eye contact and tended to avoid eye
contact. (JE 19.) Student also demonstrates scattered receptive and expressive language abilities
are scattered, ranging from the average to significantly below average range. CSpL concluded
that Student has a communication impairment that adversely impacts educational performance.
CSpL recommended consultation services and classroom accommodations. TSpL indicated that
Student has significant language deficits that are causing significant difficulties in
communication. TSpL does not agree that Student's communication needs in school can be met
with only consultative services. (Testimony of CSpL, TSpl and JE 19.) Despite evidence that
Student experiences significant communication difficulties, the district did not provide him with
a speech/language goal.
       Behavioral
       The evidence presented indicates that Student has behavioral problems related to work
refusal and non-preferred activities ( i.e. when he doesn' t want to do what is required of him) in
the classroom and at home. (Testimony of Mother, Father, SET2, SETI, PARA, CSW and
CSpL.) The IEP does not have a goal related to this area of need. The FBA/BIP mentions this
behavior as a trigger to the problem behaviors, but fails to provide meaningful definition of the
behavior or provide a baseline, or clear positive techniques to develop target or replacement
behaviors as a result the FBA/BIP is not measurable and it cannot be assessed as required under
IDEA and Illinois law.
       Social/Emotional

       Student is below average in the areas of empathy, assertion, responsibility,
communication, self-control, engagement and cooperation. (JE 18.) The social-emotional goal
provided for Student is to identify and manage his emotions and behaviors. This goal also fails
to provide a clear definition of the behavior or provide a baseline data/PLOP. The goal fails to
set forth how Student will identify his emotions or what constitutes an attempt. Therefore, it is
not measurable and cannot be assess to track improvement or identify lack of success.
       Academic

       Student's reading and math goals display the same deficiencies at the goals above. They
fail to identify PLOP, so there is no baseline, they are not clearly defined so that desired outcome

                                                                                                    42
     Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 44 of 58 PageID #:677



is vague as is the level of performance,( i.e. what is appropriate level?) The goal does not define
attempts with any clarity so only the writer of the goal knows what it means.


(3) Whether His IEPs Provided Access To Specialized Services
          Student's IEP provided him with access to social work services for 15 minutes per week,
which is insufficient to provide Student with the level of structure, predictability, and practice
necessary for students requiring a modified curriculum to acquire, master and generalize new
skills of any type. Student' s IEP does not provide him with any direct speech language therapy.
The IEP provides for minimal indirect services for speech (30 minutes/quarter) and social work
consultation (15 minutes/month), which is unlikely to provide sufficient time for regular
collaboration to benefit Student who has significant deficits in these areas that impede Student's
access to his modified curriculum.


(4) Whether They Addressed Disability-Related Disruptive Acts
           As discussed in Issue Three above, the District did not appropriately address Student's
dysregulation during transitions through the FBA/BIP or social/emotional goals.


(5) Whether The Child Achieved Progress During The Relevant Time Period.
           In 2015 , the IEP gave test scores and other data which could be used to compare with the
same or similar scores or data. The 2016 IEP does not report and test scores or data, there are no
levels indicated to determine the grade level or other measurement of instruction levels. (JE 49
and J e 31) and no IEP report card or other instrument reporting status or progress was presented
as evidence of improvement. "A hearing officer need not accept school district claims as true
regarding the reasonableness of IEP design." Sch. Dist. of the Wisconsin Dells v. ZS, 3 7 IDELR
34.
           School districts must develop IEPs that provides a student with disabilities specially
designed instruction that meet his or her needs" Letter to Chambers, 59 IDELR 170 (OSEP
          °
2012) 1 Failure to do so would result in the denial of a FAPE to the student. The District' s
March 26, 2016 IEP was not tailored to his unique needs, did not provide him with access to the
specialized service that he needed, did not address his disability-related disruptive acts and there

10
     l etter to Chambers, 59 IDELR 170 (OSEP 201 2)

                                                                                                     43
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 45 of 58 PageID #:678



is no measurable indication that Student was able to process in his education since beginning this
IEP. Accordingly, I find that the District' s March 28, 2016 IEP was not designed to provide
Student with a FAPE.


                                                Issue Five

  Whether District 299 violated E.V.'s right to a FAPE by failing to provide
  E.V. with any educational services from February 16, 2017 to the present?

       Parents allege in their DPCN that the District failed to provide Student with any
educational services from February 16, 201 7 to present. Parents stated that Student has refused
to attend school due to extreme anxiety and the potential hospitalization to occur again due to his
difficulties at school. Parents requested an IEP meeting, and allege that the District did nothing
to address the incident and provide educational services to meet Students behavioral needs.
Parents further allege that the district response to the request for an IEP was to drop Student from
its roles. Parent requested Student be assigned to an alternate cluster program. Parents allege
that District failed to address its obligation to provide appropriate special education services to
Student, who lives within the District and resolve any enrollment issues in order to provide the
appropriate educational services at any District placement.
       District's response to these allegations contained in the DPCN is that District made
several attempts to contact the Parents and to hold meetings and schedule evaluations, but the
Parents were unresponsive to the school. After February 16, 2017, the Parents refused to return
the Student to school.
       Parents argue that Student did not return to school after February 16, 2017 due to anxiety
about returning to school. Parents argue that the District's dropping Student from the roles was
inappropriate and that as a result of being unenrolled, Student was denied a FAPE. Parents argue
that the District used Student' s not being enrolled as the basis to deny him an IEP or FAPE,
developing an IEP is a necessary requirement for the provision of a FAPE. Parents argued that
District used Student' s un-enrollment as an excuse for its failure to complete an evaluation.
Parents argue that they were attempting to advocate for Student and obtain an IEP meeting, but
the District refused to conduct an IEP meeting and as a result Student did not receive educational
services from February 16, 2017 to September 5, 2017.

                                                                                                      44
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 46 of 58 PageID #:679



       District argues that it is obligated to make a FAPE available to a student with disabilities.
District argues that any failure to provide services to Student was due to Parents failure to make
Student available, not the District's failure to offer a FAPE. District argues that after February
16, 2107, Student's Parents refused to return Student to school, and refused to respond to the
schools efforts to locate Student.

Discussion and Analysis:

       School districts are required to make available to all children, including children with
disabilities. 20 U.S .C. §1412(a)(l) and 34 C.F.R. §300.lOl(a)(l). The child find provision of
the IDEA requires that districts identify, locate, evaluate and develop and implement a practical
method to determine which children with disabilities are receiving needed special education and
related services. 20 U.S.C. §1412(a)(3) and 34 C.F.R. §300.111. Illinois law mirrors federal law
in this respect. 23 Ill. Admin. Code §226.200, and 23 Ill. Admin. Code §226.100.
       There is no dispute in this matter that Student did not receive educational services
between February 16, 2017 and September 5, 2017. The dispute in this matter centers on the
reason(s) he did not receive educational services, specifically whether the District 299 failed to
provide Student with educational services or whether the educational services were available to
him but Parents did not make him available for the educational services.
       Mother testified that Student refused to attend school after February 16, 2107 was due to
extreme anxiety and fear of potential hospitalization. This assertion is not supported by other
evidence in the record. Review of the student records entered into evidence in this matter did
not yield a reference to a diagnosis of anxiety from any source. Records show that Student is
under the care of a pediatrician, psychiatrist, and behavioral therapist, however no reports from
any of these treatment providers were offered into evidence to support the claim Student suffers
from anxiety of any type. Dr. M. mentions in his report that Mother "believes" Student overeats
when anxious (JE 4-003) is the only reference to anxiety the undersigned located in the record.
Dr. M. ' s extensive review records provided to him by parents and his diagnostic impressions did
not include any other reference to anxiety, but did include autism spectrum disorder and
intermittent explosive disorder. (JE 4- 2 to 6 and 18 to 19.) It appears that it is Mother' s belief
that Student suffered from anxiety due to the incident at school.



                                                                                                     45
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 47 of 58 PageID #:680



       Parents did not learn that the Student was no longer enrolled at CES until they were
informed by their attorney after April 28, 2017. Before that date, Parents were unaware that
Student had been un-enrolled, therefore, it did not have any effect on their decision to keep
Student out of school. After learning that Student needed to be enrolled, Parents did not go to
the school to enroll him.
       The CDR and CCM did nothing to address the Parent's April 5, 2017 requests. The
Parent's request and the un-enrolled status of the Student triggered the District's child find
obligation. But, CDR and CCM did not follow-up with the Parents or their attorney concerning
the need to enroll student. They did not offer to any assistance with the process or agree to
schedule the IEP upon his enrollment. In short, District failed to meet its child find obligation
from April 5, 2017 to September 5, 2017, when Student was enrolled and attended TES and
failed to provide Student with a FAPE during this period.
       In addition, the District stipulated that Student' s teacher was on maternity leave from
September 4, 2016 through April 28, 2017. (FF# 48 and 49.) There was no regular substitute
teacher during that time period. An IEP that requires instruction by a special education teacher
must be implemented by a teacher who meets the credentialing requirements of the state of
Illinois School Code. Failure to provide one amounts to a denial of a FAPE. Universal
Academy Charter School 1SD#4225-0 7, 70 IDELR 84 (SEA MN 2017). This failure is not de
minimus. NJB. v. Murfreesboro City Sch. , 67 IDELR 117(M.D. Tenn. 2016).



                                     Issues Six and Seven

  Whether District 299 violated Student's right to a FAPE by failing to allow
 Student's parents to meaningfully participate in the IEP process by failing to
  provide them with qualified interpreters from March 28, 2016 to present?

  Whether District 299 violated Student's right to a FAPE by failing to allow
 Student's parents to meaningfully participate in the IEP process by failing to
  provide them with translated special education documents, including IEPs,
evaluation reports,notices, consents, and excusal forms form March 28,2017 to
                                  the present?


                                                                                                    47
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 48 of 58 PageID #:681



         The IDEA guarantees the rights of parents to participate in, and receive notice of
meetings concerning the identification, evaluation, and educational placement of the child and
the provision of a F APE to the child. 34 C.F .R. §300 501 (b) and (c). "[T]he informed
involvement of parents" is central to the IEP process. Winkleman . v Parma City School Dist.,
550 U.S. 516,524, 127 S. Ct. School districts are also required to take whatever action is
necessary to ensure that the parent understands the proceedings of the IEP team, including use of
interpreters for parents whose native language is other than English. 34 C.F.R. §300.322(e).
IDEA defines native language when used with respect to an individual who is limited English
proficient as the language normally used by that individual. 34 C.F.R. §300.29.
         Illinois School Code provides in relevant part that "[a]ny parent who is deaf, or does not
normally communicate using spoken English, who participates in a meeting with a representative
of a local educational agency for the purpose of developing an individualized educational
program, shall be entitled to the services of an interpreter." 105 ILCS 5/14-8.02(G). The Illinois
Regulations for Special Education direct that the district shall take whatever action is necessary
to facilitate the parent's understanding of and participation in the proceedings at the meetings,
including arranging for and covering the expense of an interpreter for parents whose native
language is other than English." 23 Ill. Admin. Code §226.530.
         IDEA notices are required whenever a District proposes to initiate or change and
whenever a District refuses to initial or change Student's the identification, evaluation, and
educational placement of the child and the provision of a F APE to the child. 34 C.F.R.
§300.503(a). In addition, parents are to be provided with a copy of the procedural safeguards at
least one time per year and upon the request for an evaluation, after receipt of a state complaint
or due process complaint, during IDEA discipline procedures, or upon request of the parent. 34
C.F.R. §300.504(a). These notices must be provided to parents in an "understandable language"
as defined by written language understandable by to the general public and provided in the native
language of the parent. 34 C.F.R. §300.321(a)(l). There is no requirement that all IEP
documents be translated in the IDEA, OSEP advises that doing so could provide benefits to the
District and could aid districts in proving that parent have been fully informed about their child ' s
educational program. Letter to Boswell, 49 IDELR 196 (OSEP 2007).
         Illinois requires that the notice shall inform the parents of their rights and all procedures
available pursuant to the IDEA and Illinois School Code concerning special education in the
parents ' native language, unless it is clearly not feasible to do so. 105 ILCS 5/14- 8.02(g) and 23
Ill. Admin. Code §226.500.

Discussion.
         Parents assert in their DPCN that the District denied Student's parents the opportunity to
fully participate in developing Student' s educational program due to its failure to provide a
"qualified interpreter" at the March 28, 2016 IEP meeting and its failure to provide translation of
education documents. Parents assert that these resulted in inappropriate behavioral supports, the
failure to conduct appropriate functional behavioral assessments, an inappropriate placement, un-


                                                                                                   48
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 49 of 58 PageID #:682



        Parents argue that the District's failure to hold an IEP meeting as requested is the cause
of Student's absence. Despite the provision in Student's IEP for transportation as a related
service, Parents transported Student to school when he was in attendance. Evidence in this matter
demonstrates that Student frequently was absent from school. (FF#        .) Prior to February 16,
2017, Student had already missed a substantial portion the school year, 37 of the 97 days he was
enrolled in sixth grade. In fact, Student missed a substantial portion of each school year: 28 days
in first grade, 30.5 in second, 36.5 in third grade, 27 in fourth grade, 48 days in fifth grade, 37 of
the 97 days he was enrolled in sixth grade and at the last day of hearing 15 of 4 7 day in seventh
grade. (IHO R 144.) District's failure to convene an IEP meeting at the request of Mother is not
excused, but it does not appear to be the cause of his absence from school after February 16,
2017.
        Further, Mother did not present Student at the school or make any contact with the school
concerning Student's absence and she did not respond to the schools phone calls or letters sent
concerning Student' s absence. (Testimony of PRIN and CSW.) Mother testified that her phone
had died around February 16, 2017 and that she did not replace it until July or August so she
could not call. Finally, when she learned through her attorney that Student was no longer
enrolled, she did not go to the school or any District office to enroll him.
        Parents argue that District did nothing to address the incident and provide educational
services to meet Students behavioral needs. Evidence shows that CES staff members called the
numbers on file for Student concerning his absence. (FF #) In addition, the five and 10 day
attendance letters were generated by the District computers and mailed to parents by the
attendance clerk pursuant to building procedures. (FF #) Other staff members made calls but
were unsuccessful in reaching Parents. (FF # ) CSW made a home visit, which was also
unsuccessful.   In addition, on March 1, 2017 CSW and CCM completed a request for assistance
from the Autism Behavioral Health Team to address Student's behavior concerns. (Testimony of
CCM, CSW, and JE 15) Parents were unresponsive to the school and did not actively pursue
advocacy for Student until April, 2017. Consistent with District policy, Student was un-
enrolled, however his placement at CES remained available for him at all times. District was
willing and able to provide Student with the special education and related services contained in
the March 28, 2016 IEP.



                                                                                                     46
     Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 50 of 58 PageID #:683



enrollment from CES, and the denial of educational services from February 16, 2017 to present
(DCPN filed on June 30, 2017). (IHO A-5.)
        District first asserts that parent's claims regarding the translation of IEP documents
and/or interpreter services are actionable or that the hearing officer has the authority to order a
remedy. District argues that the IDEA requires that a public agency must take steps to ensure
that parents of a child with a disability are present at each IEP team meeting or are afforded the
opportunity to participate. 11 District asserts that IDEA specifically addresses the use of
interpreters by requiring that it "takes whatever action is necessary to ensure that the parent
understands the proceedings of the IEP Team meeting, including arranging for an interpreter for
parents with deafness or whose native language is other than English." 12 District points out that
the IDEA did not define this term or provide qualification beyond the common meaning of
"interpreter." The District asserts that the purpose of the interpreter is to provide the Parents
access to the conversation, in their own language which can be done through oral translation.
        Parents argue that the interpreter must be someone "qualified" to provide accurate
interpretation services to ensure that the parent understands the proceedings. The District argues
that the IDEA (and its implementing regulations) does not provide a definition of the word
"interpreter" and as a result, the ordinary meaning of the term must be used. The ordinary
meaning of the interpreting involves the oral translation for parties conversing in different
languages.

Conclusions:
                                              Translation
           The evidence in this matter supports the finding that the District did not provide Parents
with notice of their rights and procedures available to the IDEA and the Illinois School Code
concerning special education in Spanish, the parents ' native language as required by Illinois law.
This failure did not result in a denial of F APE as the Mother demonstrated sufficient
understanding of those rights when she requested an FBA, change of placement, and an IEP for
Student. (JE 12, JE 13, JE 14, and JE 27.) In addition, Mother has filed the instant due process
complaint as an exercise of her rights. Accordingly, I find this violation did not result in the
denial of a FAPE to Student. However, the District is ordered to provide Student' s parents with
a copy of the notice of the parents of their rights and all procedures available pursuant to the
IDEA and Illinois School Code concerning special education in Spanish.




11
     34 C.F.R. §300.3 22(a)
12
     34 C.F.R. §300.322(e).

                                                                                                    49
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 51 of 58 PageID #:684



                                        Interpretation Services
       The State of Illinois does not have certification or licensure for interpreters or translators.
In Illinois private interpretation/translation service agencies provide interpreters and translators
with training and assessment of their language proficiency before they "certify" individuals as
interpreters. The U.S. Department of Education advises SEAs (state educational agencies) and
LEAs (local educational agencies) need to provide language assistance to parents effectively,
with appropriate, competent staff or appropriate and competent outside resources.
https ://www2. ed. gov/about/ offices/list/ oela/english-learner-too lkit/chap 10. pdf. The goal is
successful communication. According to the U.S. Department of Education, "successful
communication provides LEP parent the school-related information that they need to make
informed decisions about and be helpful participants in, their child's education." Id. A goal of
the IDEA is for parents of students with disabilities to be meaningfully involved in the
educational decision-making process for their children.
        First, Parents' assertion that the District's failure to provide them with "qualified"
interpreters and translation of documents from March 28, 2016 to present has prevented their
meaningful participation in the IEP process appears on its face to be without merit. The evidence
presented shows that the District has not convened an IEP meeting for Student since March 7,
2017. This hearing officer finds that the District' s failure to convene a meeting was not caused
by its failure to provide interpreters or translated documents to Parents.
        Next, evidence in this matter also shows Mother was a meaningful participant who
successfully communicated with the IEP team concerning Student. At the March 7, 2017 IEP
meeting, Mother successfully communicated parents' concerns for Student. Mother testified that
due to the lack of interpreters at March 7, 2016 IEP meeting it was difficult for her to participate,
she could not fully understand the communications, express her concerns for Student and she
was never listened to by the IEP team. (Testimony of Mother.) After testifying she was not
able to express her concerns for Student, she later testified that she was able to express her
concerns about Student's behaviors, need for speech therapy, attendance problems, and her
interest in Student being educated in his home, but she wasn't listened to by the team. Mother
testified that at the March meeting the team discussed speech therapy and decreasing Student' s
speech therapy services because he is able to talk. But the IEP team did listen to her and
recorded in the draft IEP notes parent's concerns about Students' inability to manage his


                                                                                                       50
     Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 52 of 58 PageID #:685



emotions, his physical aggression, his future, his communication abilities and self-expression.
The IEP draft also notes that Parents reported Student's sensitivity to illness and interest in
homebound services. (JE 33-004.) Further evidence of Mother's active and informed
involvement in the IEP meeting is found in the fact that after the meeting, Mother reviewed the
draft IEP and requested specific and substantial revisions to the IEP at some time between the
March 7, 2016 meeting and the March 21, 2016 Waiver of IEP Revision Meeting form being
signed. (JE 32.) The District adopted and incorporated the revisions requested by Mother.
(Testimony of Mother, JE 31, JE 32, and JE 33.) Mother was fully informed and afforded
meaningful participation in the IEP process that began at the March 7, 2016 meeting and
continued to the March 28, 2016 revisions of the IEP. Absence of an interpreter and translated
documents at the meeting or thereafter did not result in language barriers that caused the denial
of meaningful participation by Mother. On the contrary, Mother was an active and a major
contributor in the decision-making process for Student in the IEP process the developed the
March 28, 2016 IEP.
         For the reasons stated above, Parents have failed to provide a preponderance of evidence
that the District' s failure to provide interpreters and translated documents prevented them from
meaningfully participating in the IEP process from March 28, 2016 to the present. Accordingly,
Parents request for an order requiring the District to provide specifically trained interpreters and
                                       13
translated documents is denied.


                                                  Eight:
                                  Districts' Burden Of Production
         The District has a statutory duty to produce evidence; however, it has not established that
Student's educational services were "adequate, appropriate and available."




13
  This order should not be interpreted to in any way limit either party in requesting or responding to any future
requests for the same services.

                                                                                                                    51
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 53 of 58 PageID #:686



  Whether the District's Above Failures Denied Student a Free Appropriate
                             Public Education?
       As stated above, when the provision of a FAPE is at issue, allegations of procedural
violations may arise to a denial of a F APE to a child with a disability only if the alleged
violations are found to have impeded the child's right to a F APE, significantly impeded the
parent's opportunity to participate in the decision-making process or caused a deprivation of
educational benefit.    20 U.S .C. 1415(e)(3)(E)(ii), 34 C.F.R. §300.513(a)(2).         District must
comply with both procedural and substantive requirements to provide students with a FAPE.
Board of Educ. of the Hendrick Hudson Cent. Sch. Dist. Westchester Cnty v . Rowley, 458 U.S.
176 (182). The district has made procedural and substantive errors: 1) failing to respond to two
parental requests for IEPs which prevented their participation in Student's education and resulted
in educational loss to him; 2) failing to conduct appropriate, comprehensive speech language
evaluation; 3) failing to provide student with the Student an appropriate FBA and BIP; 4) failing
to Student with an IEP designed to provide a FAPE; 5) failing to meet its child find obligation
from April 5, 2017 to September 5,2017 and failed to provide Student with a FAPE during this
period; and 6)     failing to provide a special education teacher for Student from September 4,
2016 through February 16, 2016.
       Parents have requested reimbursement and compensatory education.                Compensatory
education is a prospective denial for a past denial of FAPE. Reid v. District of Columbia,
43 IDELR 32 (D.D.C. 2008). The Seventh Circuit has not adopted a standard for awarding
compensatory education, but the Northern District has used a flexible individualized approach to
determine how much compensatory education, if any is necessary to restore the student to a point
how would have been in if the he had not been denied a F APE. Petrina W v City of Chicago
Pub. Sch. Dist. 299, 53 IDELR 259 (N.D. Ill. 2009)
       The parent has requested an independent educational evaluation (IEE) at public expense.
After a determination that a district's re-evaluation is inappropriate, a student is entitled to an IEE
at public expense as a matter of law. M.Z. v. Bethlehem Area School District, 60 IDELR 273,
p.3 (3rd Cir. 2013).




                                                                                                    52
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 54 of 58 PageID #:687



                                            ORDER

IT IS ORDERED THAT:

1.      That the District shall reimburse the parents for the amounts they have paid for DH' s
speech/language evaluation ($3 ,074.30) and for SM Functional Behavior Assessment
($3 ,433.30).

1.     The District shall convene an IEP meeting within 14 days of this order to revise the
student' s IEP to include:

        a.     30 minutes per day of ABA school based behavior therapy in the special
education setting for the remainder of the 2017-18 school year including ESY;
        b.     30 minutes/two times per week of direct speech services in the special education
setting, working 1: 1 or in a small group setting to provide services consistent with DH's
recommendations;
        c.     30 minutes per week of social work services and social work goal for emotional
regulation;
        c.     to include goals for social skills acquisition;.
        d.     to include speech/language goals in receptive, expressive and pragmatic language
consist with the recommendations contained in DH ' s report;
        e.     to include all the accommodations and modifications contained in DH' s report;
        f      to include academic goals that are specific and measurable.

2.       The District to provide Student with an appropriate behavior intervention plan consistent
 with the independent functional behavioral analysis ("FBA") prepared with the assistance of a
 BCBA, consistent with the standard articulated in SM' s report, including a provision to data
 review not less than once per week, with a provision to provide parents with a weekly written
 report of the review results within 21 days of this order.

3.      The District shall provide in-home Applied Behavior Analysis ("ABA") therapy for
three (3) hours per week for six months to be completed by the end of the 2017-2018 school
year.

        In accordance with 105 ILCS 5/14-8.02a(h), within 45 school days of receipt of this
Order, the District shall submit proof of compliance to:
                        Illinois State Board of Education
                        Program Compliance Division
                        100 North First Street
                        Springfield, IL 62777-0001


                                                                                                 53
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 55 of 58 PageID #:688




                  NOTICE OF RIGHT TO REQUEST CLARIFICATION

       Pursuant to 105 ILSC 5/14-8.02a(h) either party may request clarification of this decision
by submitting a written request to the Hearing Officer within five (5) days of receipt of the
decision. The request for clarification shall specify the portions of the decision for which
clarification is sought. A copy of the request shall be mailed to all other parties and the Illinois
State Board of Education, Program Compliance Division, 100 North First Street, Springfield, IL
62777. The right to request clarification does not permit a party to request reconsideration of the
decision itself and the Hearing Officer is not authorized to entertain a request for reconsideration.


                               NOTICE OF RIGHT TO APPEAL

       This is the final administrative decision in this matter.      Pursuant to 105 ILCS 5/14-
8.02a(i), any party aggrieved by this Hearing Officer Determination may bring a civil action in
any state court of competent jurisdiction or in a District Court of the United States without regard
to the amount in controversy within one hundred and twenty (120) days from the date the
decision is mailed to the party.


Dated: November 24, 2017
                                              Impartial Hearing Officer
                                              1163 Fawn Circle
                                              Manteno, IL 60950
                                              815-468-8419
                                              kathleenfuhrmann@kfuhrmannlaw.com




                                                                                                  54
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 56 of 58 PageID #:689




                  NOTICE OF RIGHT TO REQUEST CLARIFICATION

       Pursuant to 105 ILSC 5/14-8.02a(h) either party may request clarification of this decision
by submitting a written request to the Hearing Officer within five (5) days of receipt of the
decision. The request for clarification shall specify the portions of the decision for which
clarification is sought. A copy of the request shall be mailed to all other parties and the Illinois
State Board of Education, Program Compliance Division, 100 North First Street, Springfield, IL
62777. The right to request clarification does not permit a party to request reconsideration of the
decision itself and the Hearing Officer is not authorized to entertain a request for reconsideration.


                               NOTICE OF RIGHT TO APPEAL

       This is the final administrative decision in this matter.      Pursuant to 105 ILCS 5/14-
8.02a(i), any party aggrieved by this Hearing Officer Determination may bring a civil action in
any state court of competent jurisdiction or in a District Court of the United States without regard
to the amount in controversy within one hundred and twenty (120) days from the date the
decision is mailed to the party.


Dated: November 24, 2017
                                              Impartial Hearing Officer
                                              1163 Fawn Circle
                                              Manteno, IL 60950
                                              815-468-8419
                                              kathleenfuhrmann@kfuhrmannlaw.com




                                                                                                   54
  Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 57 of 58 PageID #:690




                                       APPENDIX A

                    E     V        v. City of Chicago School District 299
                                    Case No: 2017-0501

Student                                         E      V       (Student)
Attending School                                Talcott Elementary School (TES)
Former School                                   Chopin Elementary School (CES)
Mother/Petitioner                               Aixia H          (Mother)
Father/Petitioner                               Carlos V       (Father)
Talcott Special Education Teacher               Susan Willeford (SETI)
(2017-2018 SY)
Chopin Special Education Teacher                Suzanne Sabbia (SET3)
(2016-2017 SY)
Chopin Special Education Teacher                Bridget Squitieri (SET2)
(2015-2016 SY)
Chopin Paraprofessional                         Calvin Hardy (PARA)
Chopin Case Manager                             Georgine Giankopoulos
Talcott School Social Worker                    Leticia Hernandez (TSW)
Chopin School Social Worker                     Nicole Preucil (CSW)
Talcott Speech/Language Pathologist             Vasiliki Bilitsis (TSpL)
Chopin Speech/Language Pathologist              Stephanie Thompson (CSpL)
Private Speech/Language Pathologist             Anna Ware (PSpLl)
Private Bilingual Speech/Language Pathologist   Holly Delgada (HD)
Talcott Occupational Therapist                  Rachel Raymond (TOT)
Chopin Occupational Therapist                   Margaret Montejano (COT)
Chopin Principal                                Frederick Williams (PRIN)
Chopin Assistant Principal/Bilingual Lead       John McNulty (AP)
Teacher
School Psychologist                             Noel Schecter (SPsyc)
Talcott District Representative                 Megan Wallace (TDR)
Chopin District Representative                  Della Richards (CDR)
District Manager, Autism and Behavioral         Kylie Kosmacek (KK)
Health Team
Clinical Psychologist                           Dr. Hector Machabanski (Dr. M.)
Private BCBA                                    Selma Martinez, BCBA (SM)
Interpreter Service Provider                    Lourdes Lonergan (LL)



                                                                                  55
   Case: 1:18-cv-00621 Document #: 72-4 Filed: 11/16/18 Page 58 of 58 PageID #:691



                          CERTIFICATE OF SERVICE VIA EMAIL

I, the undersigned Kathleen C. Fuhrmann, certify that on November 24, 2017, a copy of FINAL
DETERMINATION AND ORDER was/were served upon the following persons via email
transmission by attached said document(s) in pdf format to the email addresses set forth below:

Margie Wakelin
Melanie Grant
Equip For Equality
20 N. Michigan Ave., Suite 300
Chicago, IL 60602
melanie@equipforeguality.org
Margie@ equipforequality .org

Katie Ilijic
Chicago Public Schools - Due Process & Mediation
42 W Madison Street, 2Nd Floor
Chicago, IL 60602
kilijic@cps.edu

Andrew Eulass
Due Process Coordinator
Illinois State Board of Education
Division of Special Education Services
100 N. 1st Street
Springfield, IL 62777


Date: November 24, 2017              Signe~
                                          ~C.~M                                            U'\
                                            Kaili eenc.Fuhmrniin     -                  ·- · "'
                                            1163 Fawn Circle
                                            Manteno, IL 60950
                                            815-468-8419
                                            kathleenfuhrmann@kfuhrmannlaw.com




                                                                                             56
